Exhibit 10.11

 

1ST PACIFIC BANK OF CALIFORNIA,
as Issuer

 

INDENTURE

Dated as of March 31, 2005

 

WILMINGTON TRUST COMPANY,
as Trustee

 

FLOATING RATE JUNIOR SUBORDINATED DEBENTURES

DUE 2020

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

ARTICLE I. DEFINITIONS

 

1

 

 

 

Section 1.1.

Definitions

 

1

 

 

 

 

ARTICLE II. DEBENTURES

 

5

 

 

 

 

Section 2.1.

Authentication and Dating

 

5

Section 2.2.

Form of Trustee’s Certificate of Authentication

 

5

Section 2.3.

Form and Denomination of Debentures

 

6

Section 2.4.

Execution of Debentures

 

6

Section 2.5.

Exchange and Registration of Transfer of Debentures

 

6

Section 2.6.

Mutilated, Destroyed, Lost or Stolen Debentures

 

8

Section 2.7.

Temporary Debentures

 

9

Section 2.8.

Payment of Interest and Additional Interest

 

9

Section 2.9.

Cancellation of Debentures Paid, etc

 

11

Section 2.10.

Computation of Interest Rate

 

11

Section 2.11.

CUSIP Numbers

 

12

Section 2.12.

Regulation S Compliance

 

 

 

 

 

 

ARTICLE III. PARTICULAR COVENANTS OF THE BANK

 

12

 

 

 

 

Section 3.1.

Payment of Principal, Premium and Interest; Agreed Treatment of the Debentures

 

12

Section 3.2.

Offices for Notices and Payments, etc

 

13

Section 3.3.

Appointments to Fill Vacancies in Trustee’s Office

 

13

Section 3.4.

Provision as to Paying Agent

 

13

Section 3.5.

Certificate to Trustee

 

14

Section 3.6.

Compliance with Consolidation Provisions

 

14

Section 3.7.

Limitation on Dividends

 

14

Section 3.8.

Federal Regulatory Approval Required

 

15

 

 

 

 

ARTICLE IV. SECURITYHOLDERS’ LISTS AND REPORTS BY THE BANK AND THE TRUSTEE

 

15

 

 

 

 

Section 4.1.

Securityholders’ Lists

 

15

Section 4.2.

Preservation and Disclosure of Lists

 

15

 

 

 

 

ARTICLE V. REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT

 

16

 

 

 

 

Section 5.1.

Events of Default

 

16

Section 5.2.

Acceleration of Maturity; Rescission and Annulment

 

17

Section 5.3.

Defaults

 

17

Section 5.4.

Trustee May File Proof of Claims

 

18

Section 5.5.

Application of Moneys Collected by Trustee

 

19

Section 5.6.

Proceedings by Securityholders

 

19

Section 5.7.

Proceedings by Trustee

 

20

Section 5.8.

Remedies Cumulative and Continuing; Delay or Omission Not a Waiver

 

20

 

i


--------------------------------------------------------------------------------


 

 

Section 5.9.

Direction of Proceedings and Waiver of Defaults by Majority of Securityholders

 

20

Section 5.10.

Notice of Defaults

 

21

Section 5.11.

Undertaking to Pay Costs

 

21

 

 

 

 

ARTICLE VI. CONCERNING THE TRUSTEE

 

21

 

 

 

 

Section 6.1.

Duties and Responsibilities of Trustee

 

21

Section 6.2.

Reliance on Documents, Opinions, etc

 

22

Section 6.3.

No Responsibility for Recitals, etc

 

23

Section 6.4.

Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May
Own Debentures

 

23

Section 6.5.

Moneys to be Held in Trust

 

23

Section 6.6.

Compensation and Expenses of Trustee

 

24

Section 6.7.

Officers’ Certificate as Evidence

 

24

Section 6.8.

Eligibility of Trustee

 

24

Section 6.9.

Resignation or Removal of Trustee

 

25

Section 6.10.

Acceptance by Successor Trustee

 

26

Section 6.11.

Succession by Merger, etc

 

27

Section 6.12.

Authenticating Agents

 

27

 

 

 

 

ARTICLE VII. CONCERNING THE SECURITYHOLDERS

 

28

 

 

 

 

Section 7.1.

Action by Securityholders

 

28

Section 7.2.

Proof of Execution by Securityholders

 

28

Section 7.3.

Who Are Deemed Absolute Owners

 

29

Section 7.4.

Debentures Owned by Bank Deemed Not Outstanding

 

29

Section 7.5.

Revocation of Consents; Future Holders Bound

 

29

 

 

 

 

ARTICLE VIII. SECURITYHOLDERS’ MEETINGS

 

29

 

 

 

 

Section 8.1.

Purposes of Meetings

 

29

Section 8.2.

Call of Meetings by Trustee

 

30

Section 8.3.

Call of Meetings by Bank or Securityholders

 

30

Section 8.4.

Qualifications for Voting

 

30

Section 8.5.

Regulations

 

30

Section 8.6.

Voting

 

31

Section 8.7.

Quorum; Actions

 

31

 

 

 

 

ARTICLE IX. SUPPLEMENTAL INDENTURES

 

32

 

 

 

 

Section 9.1.

Supplemental Indentures without Consent of Securityholders

 

32

Section 9.2.

Supplemental Indentures with Consent of Securityholders

 

33

Section 9.3.

Effect of Supplemental Indentures

 

33

Section 9.4.

Notation on Debentures

 

34

Section 9.5.

Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee

 

34

 

 

 

 

ARTICLE X. REDEMPTION OF SECURITIES

 

34

 

 

 

 

Section 10.1.

Optional Redemption

 

34

Section 10.2.

Notice of Redemption; Selection of Debentures

 

34

Section 10.3.

Payment of Debentures Called for Redemption

 

35

 

ii


--------------------------------------------------------------------------------


 

ARTICLE XI. CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

35

 

 

 

 

Section 11.1.

Bank May Consolidate, etc., on Certain Terms

 

35

Section 11.2.

Successor Entity to be Substituted

 

35

Section 11.3.

Opinion of Counsel to be Given to Trustee

 

36

 

 

 

 

ARTICLE XII. SATISFACTION AND DISCHARGE OF INDENTURE

 

36

 

 

 

 

Section 12.1.

Discharge of Indenture

 

36

Section 12.2.

Deposited Moneys to be Held in Trust by Trustee

 

37

Section 12.3.

Paying Agent to Repay Moneys Held

 

37

Section 12.4.

Return of Unclaimed Moneys

 

37

 

 

 

 

ARTICLE XIII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

37

 

 

 

Section 13.1.

Indenture and Debentures Solely Corporate Obligations

 

37

 

 

 

 

ARTICLE XIV. MISCELLANEOUS PROVISIONS

 

37

 

 

 

 

Section 14.1.

Successors

 

37

Section 14.2.

Official Acts by Successor Entity

 

37

Section 14.3.

Surrender of Bank Powers

 

37

Section 14.4.

Addresses for Notices, etc

 

38

Section 14.5.

Governing Law

 

38

Section 14.6.

Evidence of Compliance with Conditions Precedent

 

38

Section 14.7.

Table of Contents, Headings, etc

 

38

Section 14.8.

Execution in Counterparts

 

38

Section 14.9.

Separability

 

38

Section 14.10.

Assignment

 

38

 

 

 

 

ARTICLE XV. SUBORDINATION OF DEBENTURES

 

39

 

 

 

 

Section 15.1.

Agreement to Subordinate

 

39

Section 15.2.

Default on Senior Indebtedness

 

39

Section 15.3.

Liquidation, Dissolution, Bankruptcy

 

39

Section 15.4.

Subrogation

 

40

Section 15.5.

Trustee to Effectuate Subordination

 

41

Section 15.6.

Notice by the Bank

 

41

Section 15.7.

Rights of the Trustee; Holders of Senior Indebtedness

 

42

Section 15.8.

Subordination May Not Be Impaired

 

42

 

 

 

 

Exhibit A

Form of Floating Rate Junior Subordinated Debenture

 

 

 

iii


--------------------------------------------------------------------------------


THIS INDENTURE, dated as of March 31, 2005, between 1st Pacific Bank of
California, a member bank organized under the laws of California (the “Bank”),
and Wilmington Trust Company, a Delaware banking corporation, as debenture
trustee (the “Trustee”).

WITNESSETH:

WHEREAS, for its lawful corporate purposes, the Bank has duly authorized the
issuance of its Floating Rate Junior Subordinated Debentures due 2020 (the
“Debentures”) under this Indenture to provide, among other things, for the
execution and authentication, delivery and administration thereof, and the Bank
has duly authorized the execution of this Indenture; and

WHEREAS, all acts and things necessary to make this Indenture a valid agreement
according to its terms, have been done and performed;

NOW, THEREFORE, This Indenture Witnesseth:

In consideration of the premises, and the purchase of the Debentures by the
holders thereof, the Bank covenants and agrees with the Trustee for the equal
and proportionate benefit of the respective holders from time to time of the
Debentures as follows:

ARTICLE I.
DEFINITIONS

Section 1.1.           Definitions.  The terms defined in this Section 1.1
(except as herein otherwise expressly provided or unless the context otherwise
requires) for all purposes of this Indenture and of any indenture supplemental
hereto shall have the respective meanings specified in this Section 1.1.  All
accounting terms used herein and not expressly defined shall have the meanings
assigned to such terms in accordance with generally accepted accounting
principles and the term “generally accepted accounting principles” means such
accounting principles as are generally accepted in the United States at the time
of any computation.  The words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or other subdivision.

“Additional Interest” means interest, if any, that shall accrue on any interest
on the Debentures the payment of which has not been made on the applicable
Interest Payment Date and which shall accrue at the Interest Rate, compounded
quarterly (to the extent permitted by law).

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act or any successor rule thereunder.

“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.12.

“Bank” means 1st Pacific Bank of California, a member bank organized under the
laws of California and, subject to the provisions of Article XI, shall include
its successors and assigns.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

“Board of Directors” means the board of directors or the executive committee or
any other duly authorized designated officers of the Bank.

1


--------------------------------------------------------------------------------


“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Bank to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification
and delivered to the Trustee.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in New York City or Wilmington, Delaware are
permitted or required by any applicable law or executive order to close.

“Certificate” means a certificate signed by any one of the principal executive
officer, the principal financial officer or the principal accounting officer of
the Bank.

“Coupon Rate” has the meaning set forth in Section 2.8.

“Debenture” or “Debentures” means a Temporary Debenture or a Permanent
Debenture, as applicable.

“Debenture Register” has the meaning specified in Section 2.5.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulted Interest” has the meaning set forth in Section 2.8.

“Distribution Period” means (i) with respect to interest paid on the first
Interest Payment Date, the period beginning on (and including) the date of
original issuance and ending on (but excluding) the Interest Payment Date in
June 2005 and (ii) thereafter, with respect to interest paid on each successive
Interest Payment Date, the period beginning on (and including) the preceding
Interest Payment Date and ending on (but excluding) such current Interest
Payment Date.

“Determination Date” has the meaning set forth in Section 2.10.

“Event of Default” means any event specified in Section 5.1, continued for the
period of time, if any, and after the giving of the notice, if any, therein
designated.

“FDIC” means the Federal Deposit Insurance Corporation and any successor federal
agency that is primarily responsible for insuring the deposit accounts of banks
or supervising state banks that are not members of the Federal Reserve.

“Federal Reserve” means the Board of Governors of the Federal Reserve System, or
its designated district bank, as applicable, and any successor federal agency
that is primarily responsible for regulating the activities of bank holding
companies and state member banks.

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented, or both.

“Interest Payment Date” means March 15, June 15, September 15 and December 15 of
each year during the term of this Indenture, or if such day is not a Business
Day, then the next succeeding Business Day, commencing in June 2005.

“Interest Rate” means for the Distribution Period beginning on (and including)
the date of original issuance and ending on (but excluding) the Interest Payment
Date in June 2005 the rate per annum of 4.90%, and for each Distribution Period
beginning on or after the Interest Payment Date in June 2005, the Coupon Rate
for such Distribution Period.

2


--------------------------------------------------------------------------------


“Maturity Date” means June 15, 2020.

“Member Bank Securities Laws” means the federal laws applicable to state
nonmember banks (12 U.S.C. 221 et seq.), as amended from time to time or any
successor legislation, and the regulations promulgated thereunder, including 12
C.F.R. Part 208.

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Chief Executive Officer, the Vice Chairman, the President, any Managing
Director or any Vice President, and by the Treasurer, an Assistant Treasurer,
the Comptroller, an Assistant Comptroller, the Secretary or an Assistant
Secretary of the Bank, and delivered to the Trustee.  Each such certificate
shall include the statements provided for in Section 14.6 if and to the extent
required by the provisions of such Section.

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Bank, or may be other counsel reasonably
satisfactory to the Trustee.  Each such opinion shall include the statements
provided for in Section 14.6 if and to the extent required by the provisions of
such Section.

The term “outstanding,” when used with reference to Debentures, means, subject
to the provisions of Section 7.4, as of any particular time, all Debentures
authenticated and delivered by the Trustee or the Authenticating Agent under
this Indenture, except:

(a)           Debentures theretofore canceled by the Trustee or the
Authenticating Agent or delivered to the Trustee for cancellation;

(b)           Debentures, or portions thereof, for the payment or redemption of
which moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Bank) or shall have been set
aside and segregated in trust by the Bank (if the Bank shall act as its own
paying agent); provided, however, that, if such Debentures, or portions thereof,
are to be redeemed prior to maturity thereof, notice of such redemption shall
have been given as provided in Section 10.3 or provision satisfactory to the
Trustee shall have been made for giving such notice; and

(c)           Debentures paid pursuant to Section 2.6 or in lieu of or in
substitution for which other Debentures shall have been authenticated and
delivered pursuant to the terms of Section 2.6 unless proof satisfactory to the
Bank and the Trustee is presented that any such Debentures are held by bona fide
holders in due course.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Predecessor Security” of any particular Debenture means every previous
Debenture evidencing all or a portion of the same debt as that evidenced by such
particular Debenture; and, for purposes of this definition, any Debenture
authenticated and delivered under Section 2.6 in lieu of a lost, destroyed or
stolen Debenture shall be deemed to evidence the same debt as the lost,
destroyed or stolen Debenture.

“Principal Office of the Trustee,” or other similar term, means the office of
the Trustee, at which at any particular time its corporate trust business shall
be principally administered, which at the time of the execution of this
Indenture shall be Rodney Square North, 1100 North Market Street, Wilmington,
Delaware  19890-1600, Attention:  Corporate Trust Administration.

“Redemption Date” has the meaning set forth in Section 10.1.

3


--------------------------------------------------------------------------------


“Redemption Price” means 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid interest (including any Additional Interest)
on such Debentures to the Redemption Date.

“Responsible Officer” means, with respect to the Trustee, any officer within the
Principal Office of the Trustee, including any vice-president, any assistant
vice-president, any secretary, any assistant secretary, the treasurer, any
assistant treasurer, any trust officer or other officer of the Principal Trust
Office of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

“Securities Act” means the Securities Act of 1933, as amended from time to time
or any successor legislation.

“Securityholder,” “holder of Debentures,” or other similar terms, means any
Person in whose name at the time a particular Debenture is registered on the
register kept by the Bank or the Trustee for that purpose in accordance with the
terms hereof.

“Senior Indebtedness” means, with respect to the Bank, all claims (including
post default interest in the case of liquidation of the Bank) against the Bank,
incurred, assumed or guaranteed by the Bank, having the same priority as the
Bank’s obligations to its depositors, its obligations under bankers’ acceptances
and letters of credit, and its obligations to any other creditors (including its
obligations to the Federal Reserve, FDIC, and any rights acquired by the FDIC as
a result of loans made by the FDIC to the Bank or the purchase or guarantee of
any of its assets by the FDIC pursuant to the provisions of 12 USC §1823(c), (d)
or (e)), whether now outstanding or hereafter incurred, or any higher priority,
and the principal, premium, if any, and interest in respect thereof, whether
incurred on or prior to the date of this Indenture or thereafter incurred. 
Notwithstanding the foregoing, “Senior Indebtedness” shall not include
Debentures issued pursuant to this Indenture or obligations with respect to
which in the instrument creating or evidencing the same, or pursuant to which
the same is outstanding, it is provided that such obligations are pari passu,
junior or otherwise not superior in right of payment to the Debentures.  Senior
Indebtedness shall continue to be Senior Indebtedness and be entitled to the
subordination provisions irrespective of any amendment, modification or waiver
of any term of such Senior Indebtedness.

“Subsidiary” means with respect to any Person, (i) any corporation at least a
majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of the outstanding partnership or
similar interests of which shall at the time be owned by such Person, or by one
or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries and (iii) any limited partnership of which such Person or any of
its Subsidiaries is a general partner.  For the purposes of this definition,
“voting stock” means shares, interests, participations or other equivalents in
the equity interest (however designated) in such Person having ordinary voting
power for the election of a majority of the directors (or the equivalent) of
such Person, other than shares, interests, participations or other equivalents
having such power only by reason of the occurrence of a contingency.

“3-Month LIBOR” has the meaning set forth in Section 2.10.

“Telerate Page 3750” has the meaning set forth in Section 2.10.

“Trustee” means Wilmington Trust Company, and, subject to the provisions of
Article VI hereof, shall also include its successors and assigns as Trustee
hereunder.

4


--------------------------------------------------------------------------------


ARTICLE II.
DEBENTURES

Section 2.1.           Authentication and Dating.  Upon the execution and
delivery of this Indenture, or from time to time thereafter, Debentures in an
aggregate principal amount not in excess of $5,000,000.00 may be executed and
delivered by the Bank to the Trustee for authentication, and the Trustee, upon
receipt of a written authentication order from the Bank, shall thereupon
authenticate and make available for delivery said Debentures to or upon the
written order of the Bank, signed by its Chairman of the Board of Directors,
Chief Executive Officer, Vice Chairman, the President, one of its Managing
Directors or one of its Vice Presidents without any further action by the Bank
hereunder.  Notwithstanding anything to the contrary contained herein, the
Trustee shall be fully protected in relying upon the aforementioned
authentication order and written order in authenticating and delivering said
Debentures.  In authenticating such Debentures, and accepting the additional
responsibilities under this Indenture in relation to such Debentures, the
Trustee shall be entitled to receive, and (subject to Section 6.1) shall be
fully protected in relying upon:

(a)           a copy of any Board Resolution or Board Resolutions relating
thereto and, if applicable, an appropriate record of any action taken pursuant
to such resolution, in each case certified by the Secretary or an Assistant
Secretary of the Bank, as the case may be; and

(b)           an Opinion of Counsel prepared in accordance with Section 14.6
which shall also state:

(1)           that such Debentures, when authenticated and delivered by the
Trustee and issued by the Bank in each case in the manner and subject to any
conditions specified in such Opinion of Counsel, will constitute valid and
legally binding obligations of the Bank, subject to or limited by applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
moratorium and other statutory or decisional laws relating to or affecting
creditors’ rights or the reorganization of financial institutions (including,
without limitation, preference and fraudulent conveyance or transfer laws),
heretofore or hereafter enacted or in effect, affecting the rights of creditors
generally; and

(2)           that all laws and requirements in respect of the execution and
delivery by the Bank of the Debentures have been complied with and that
authentication and delivery of the Debentures by the Trustee will not violate
the terms of this Indenture.

The Trustee shall have the right to decline to authenticate and deliver any
Debentures under this Section if the Trustee, being advised in writing by
counsel, determines that such action may not lawfully be taken or if a
Responsible Officer of the Trustee in good faith shall determine that such
action would expose the Trustee to personal liability to existing holders.

The definitive Debentures shall be typed, printed, lithographed or engraved on
steel engraved borders or may be produced in any other manner, all as determined
by the officers executing such Debentures, as evidenced by their execution of
such Debentures.

Section 2.2.           Form of Trustee’s Certificate of Authentication.  The
Trustee’s certificate of authentication on all Debentures shall be in
substantially the following form:

5


--------------------------------------------------------------------------------


This is one of the Debentures referred to in the within-mentioned Indenture.

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

By

 

 

Authorized Signer

 

 

Section 2.3.           Form and Denomination of Debentures.  The Debentures
shall be substantially in the form of Exhibit A attached hereto.  The Debentures
shall be in registered, certificated form without coupons and in minimum
denominations of $500,000.00 and any multiple of $1,000.00 in excess thereof. 
Any attempted transfer of the Debentures in a block having an aggregate
principal amount of less than $500,000.00 shall be deemed to be void and of no
legal effect whatsoever.  Any such purported transferee shall be deemed not to
be a holder of such Debentures for any purpose, including, but not limited to
the receipt of payments on such Debentures, and such purported transferee shall
be deemed to have no interest whatsoever in such Debentures.  The Debentures
shall be numbered, lettered, or otherwise distinguished in such manner or in
accordance with such plans as the officers executing the same may determine with
the approval of the Trustee as evidenced by the execution and authentication
thereof.

Section 2.4.           Execution of Debentures.  The Debentures shall be signed
in the name and on behalf of the Bank by the manual or facsimile signature of
its Chairman of the Board of Directors, Chief Executive Officer, Vice Chairman,
President, one of its Managing Directors or one of its Executive Vice
Presidents, Senior Vice Presidents or Vice Presidents.  Only such Debentures as
shall bear thereon a certificate of authentication substantially in the form
herein before recited, executed by the Trustee or the Authenticating Agent by
the manual signature of an authorized signer, shall be entitled to the benefits
of this Indenture or be valid or obligatory for any purpose.  Such certificate
by the Trustee or the Authenticating Agent upon any Debenture executed by the
Bank shall be conclusive evidence that the Debenture so authenticated has been
duly authenticated and delivered hereunder and that the holder is entitled to
the benefits of this Indenture.

In case any officer of the Bank who shall have signed any of the Debentures
shall cease to be such officer before the Debentures so signed shall have been
authenticated and delivered by the Trustee or the Authenticating Agent, or
disposed of by the Bank, such Debentures nevertheless may be authenticated and
delivered or disposed of as though the Person who signed such Debentures had not
ceased to be such officer of the Bank; and any Debenture may be signed on behalf
of the Bank by such Persons as, at the actual date of the execution of such
Debenture, shall be the proper officers of the Bank, although at the date of the
execution of this Indenture any such person was not such an officer.

Every Debenture shall be dated the date of its authentication.

Section 2.5.           Exchange and Registration of Transfer of Debentures.  The
Bank shall cause to be kept, at the office or agency maintained for the purpose
of registration of transfer and for exchange as provided in Section 3.2, a
register (the “Debenture Register”) for the Debentures issued hereunder in
which, subject to such reasonable regulations as it may prescribe, the Bank
shall provide for the registration and transfer of all Debentures as in this
Article II provided.  The Debenture Register shall be in written form or in any
other form capable of being converted into written form within a reasonable
time.

Debentures to be exchanged may be surrendered at the Principal Office of the
Trustee or at any office or agency to be maintained by the Bank for such purpose
as provided in Section 3.2, and the Bank shall execute, the Bank or the Trustee
shall register and the Trustee or the Authenticating Agent shall authenticate
and make available for delivery in exchange therefor the Debenture or Debentures
which the Securityholder making the exchange shall be entitled to receive.  Upon
due presentment for registration of

6


--------------------------------------------------------------------------------


transfer of any Debenture at the Principal Office of the Trustee or at any
office or agency of the Bank maintained for such purpose as provided in Section
3.2, the Bank shall execute, the Bank or the Trustee shall register and the
Trustee or the Authenticating Agent shall authenticate and make available for
delivery in the name of the transferee or transferees a new Debenture for a like
aggregate principal amount.  Registration or registration of transfer of any
Debenture by the Trustee or by any agent of the Bank appointed pursuant to
Section 3.2, and delivery of such Debenture, shall be deemed to complete the
registration or registration of transfer of such Debenture.

All Debentures presented for registration of transfer or for exchange or payment
shall (if so required by the Bank or the Trustee or the Authenticating Agent) be
duly endorsed by, or be accompanied by a written instrument or instruments of
transfer in form satisfactory to the Bank and the Trustee or the Authenticating
Agent duly executed by the holder or his attorney duly authorized in writing.

No service charge shall be made for any exchange or registration of transfer of
Debentures, but the Bank or the Trustee may require payment of a sum sufficient
to cover any tax, fee or other governmental charge that may be imposed in
connection therewith.

The Bank or the Trustee shall not be required to exchange or register a transfer
of any Debenture for a period of 15 days next preceding the date of selection of
Debentures for redemption.

Notwithstanding anything herein to the contrary, Debentures may not be
transferred except in compliance with the restricted securities legend set forth
below, unless otherwise determined by the Bank, upon the advice of counsel
expert in securities law, in accordance with applicable law:

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION.

THIS OBLIGATION IS SUBORDINATED TO CLAIMS OF DEPOSITORS, IS UNSECURED, AND IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY THE BANK.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW (INCLUDING 12 U.S.C. 221 ET SEQ. AND 12 C.F.R. PART
208 PROMULGATED THEREUNDER (THE “MEMBER BANK SECURITIES LAWS”)) AND NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAW, INCLUDING THE MEMBER BANK SECURITIES LAWS.  THE
HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE BANK, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER, AS APPLICABLE,
THE SECURITIES ACT OR THE MEMBER BANK SECURITIES LAWS, (C) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S.
PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER
THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY FOR ITS OWN

7


--------------------------------------------------------------------------------


ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR THE MEMBER BANK
SECURITIES LAWS, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF, AS APPLICABLE, THE SECURITIES ACT OR THE MEMBER
BANK SECURITIES LAWS, SUBJECT TO THE BANK’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE INDENTURE, A
COPY OF WHICH MAY BE OBTAINED FROM THE BANK.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $500,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $500,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

Section 2.6.           Mutilated, Destroyed, Lost or Stolen Debentures.  In case
any Debenture shall become mutilated or be destroyed, lost or stolen, the Bank
shall execute, and upon its written request the Trustee shall authenticate and
deliver, a new Debenture bearing a number not contemporaneously outstanding, in
exchange and substitution for the mutilated Debenture, or in lieu of and in
substitution for the Debenture so destroyed, lost or stolen.  In every case the
applicant for a substituted Debenture shall furnish to the Bank and the Trustee
such security or indemnity as may be required by them to save each of them
harmless, and, in every case of destruction, loss or theft, the applicant shall
also furnish to the Bank

8


--------------------------------------------------------------------------------


and the Trustee evidence to their satisfaction of the destruction, loss or theft
of such Debenture and of the ownership thereof.

The Trustee may authenticate any such substituted Debenture and deliver the same
upon the written request or authorization of any officer of the Bank.  Upon the
issuance of any substituted Debenture, the Bank may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses connected therewith.  In case any
Debenture which has matured or is about to mature or has been called for
redemption in full shall become mutilated or be destroyed, lost or stolen, the
Bank may, instead of issuing a substitute Debenture, pay or authorize the
payment of the same (without surrender thereof except in the case of a mutilated
Debenture) if the applicant for such payment shall furnish to the Bank and the
Trustee such security or indemnity as may be required by them to save each of
them harmless and, in case of destruction, loss or theft, evidence satisfactory
to the Bank and to the Trustee of the destruction, loss or theft of such
Debenture and of the ownership thereof.

Every substituted Debenture issued pursuant to the provisions of this Section
2.6 by virtue of the fact that any such Debenture is destroyed, lost or stolen
shall constitute an additional contractual obligation of the Bank, whether or
not the destroyed, lost or stolen Debenture shall be found at any time, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Debentures duly issued hereunder.  All
Debentures shall be held and owned upon the express condition that, to the
extent permitted by applicable law, the foregoing provisions are exclusive with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Debentures and shall preclude any and all other rights or remedies
notwithstanding any law or statute existing or hereafter enacted to the contrary
with respect to the replacement or payment of negotiable instruments or other
securities without their surrender.

Section 2.7.           Temporary Debentures.  Pending the preparation of
definitive Debentures, the Bank may execute and the Trustee shall authenticate
and make available for delivery temporary Debentures that are typed, printed or
lithographed.  Temporary Debentures shall be issuable in any authorized
denomination, and substantially in the form of the definitive Debentures in lieu
of which they are issued but with such omissions, insertions and variations as
may be appropriate for temporary Debentures, all as may be determined by the
Bank.  Every such temporary Debenture shall be executed by the Bank and be
authenticated by the Trustee upon the same conditions and in substantially the
same manner, and with the same effect, as the definitive Debentures.  Without
unreasonable delay the Bank will execute and deliver to the Trustee or the
Authenticating Agent definitive Debentures and thereupon any or all temporary
Debentures may be surrendered in exchange therefor, at the principal corporate
trust office of the Trustee or at any office or agency maintained by the Bank
for such purpose as provided in Section 3.2, and the Trustee or the
Authenticating Agent shall authenticate and make available for delivery in
exchange for such temporary Debentures a like aggregate principal amount of such
definitive Debentures.  Such exchange shall be made by the Bank at its own
expense and without any charge therefor except that in case of any such exchange
involving a registration of transfer the Bank may require payment of a sum
sufficient to cover any tax, fee or other governmental charge that may be
imposed in relation thereto.  Until so exchanged, the temporary Debentures shall
in all respects be entitled to the same benefits under this Indenture as
definitive Debentures authenticated and delivered hereunder.

Section 2.8.           Payment of Interest and Additional Interest.  Interest at
the Interest Rate and any Additional Interest on any Debenture that is payable,
and is punctually paid or duly provided for, on any Interest Payment Date for
Debentures shall be paid to the Person in whose name said Debenture (or one or
more Predecessor Securities) is registered at the close of business on the
regular record date for such interest installment except that interest and any
Additional Interest payable on the Maturity Date shall be paid to the Person to
whom principal is paid.

9


--------------------------------------------------------------------------------


Each Debenture shall bear interest for the period beginning on (and including)
the date of original issuance and ending on (but excluding) the Interest Payment
Date in June 2005 at a rate per annum of 4.90%, and shall bear interest for each
successive Distribution Period beginning on or after the Interest Payment Date
in June 2005 at a rate per annum equal to the 3-Month LIBOR, determined as
described in Section 2.10, plus 1.78% (the “Coupon Rate”), applied to the
principal amount thereof, until the principal thereof becomes due and payable,
and on any overdue principal and to the extent that payment of such interest is
enforceable under applicable law (without duplication) on any overdue
installment of interest (including Additional Interest) at the Interest Rate in
effect for each applicable period compounded quarterly.  Interest shall be
payable quarterly in arrears on each Interest Payment Date with the first
installment of interest to be paid on the Interest Payment Date in June 2005.

Any interest on any Debenture, including Additional Interest, that is payable,
but is not punctually paid or duly provided for, on any Interest Payment Date
(herein called “Defaulted Interest”) shall forthwith cease to be payable to the
registered holder on the relevant regular record date by virtue of having been
such holder; and such Defaulted Interest shall be paid by the Bank to the
Persons in whose names such Debentures (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest, which shall be fixed in the following
manner: the Bank shall notify the Trustee in writing at least 25 days prior to
the date of the proposed payment of the amount of Defaulted Interest proposed to
be paid on each such Debenture and the date of the proposed payment, and at the
same time the Bank shall deposit with the Trustee an amount of money equal to
the aggregate amount proposed to be paid in respect of such Defaulted Interest
or shall make arrangements satisfactory to the Trustee for such deposit prior to
the date of the proposed payment, such money when deposited to be held in trust
for the benefit of the Persons entitled to such Defaulted Interest as in this
clause provided.  Thereupon the Trustee shall fix a special record date for the
payment of such Defaulted Interest which shall not be more than 15 nor less than
10 days prior to the date of the proposed payment and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment.  The
Trustee shall promptly notify the Bank of such special record date and, in the
name and at the expense of the Bank, shall cause notice of the proposed payment
of such Defaulted Interest and the special record date therefor to be mailed,
first class postage prepaid, to each Securityholder at its address as it appears
in the Debenture Register, not less than 10 days prior to such special record
date.  Notice of the proposed payment of such Defaulted Interest and the special
record date therefor having been mailed as aforesaid, such Defaulted Interest
shall be paid to the Persons in whose names such Debentures (or their respective
Predecessor Securities) are registered on such special record date and shall be
no longer payable.

The Bank may make payment of any Defaulted Interest on any Debentures in any
other lawful manner after notice given by the Bank to the Trustee of the
proposed payment method; provided, however, the Trustee in its sole discretion
deems such payment method to be practical.

The Bank shall not pay any interest on the Debentures while it remains in
default in the payment of any assessment due to the FDIC or the Federal Reserve;
provided, that, if such default is due to a dispute between the Bank and the
FDIC or the Federal Reserve over the amount of such assessment, this limitation
shall not apply, if the Bank deposits security satisfactory to the FDIC or the
Federal Reserve for payment upon final determination of the issue.

The term “regular record date” as used in this Section shall mean the close of
business on the 15th Business Day preceding the applicable Interest Payment
Date.

Subject to the foregoing provisions of this Section, each Debenture delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Debenture shall carry the rights to interest accrued and
unpaid, and to accrue, that were carried by such other Debenture.

10


--------------------------------------------------------------------------------


Section 2.9.           Cancellation of Debentures Paid, etc.  All Debentures
surrendered for the purpose of payment, redemption, exchange or registration of
transfer, shall, if surrendered to the Bank or any paying agent, be surrendered
to the Trustee and promptly canceled by it, or, if surrendered to the Trustee or
any Authenticating Agent, shall be promptly canceled by it, and no Debentures
shall be issued in lieu thereof except as expressly permitted by any of the
provisions of this Indenture.  All Debentures canceled by any Authenticating
Agent shall be delivered to the Trustee.  The Trustee shall destroy all canceled
Debentures unless the Bank otherwise directs the Trustee in writing.  If the
Bank shall acquire any of the Debentures, however, such acquisition shall not
operate as a redemption or satisfaction of the indebtedness represented by such
Debentures unless and until the same are surrendered to the Trustee for
cancellation.

Section 2.10.        Computation of Interest Rate.  The amount of interest
payable for each Distribution Period will be calculated by applying the Interest
Rate to the principal amount outstanding at the commencement of the Distribution
Period on the basis of the actual number of days in the Distribution Period
concerned divided by 360.  All percentages resulting from any calculations on
the Debentures will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point rounded upward (e.g., 9.876545% (or .09876545) being rounded to
9.87655% (or .0987655), and all dollar amounts used in or resulting from such
calculation will be rounded to the nearest cent (with one-half cent being
rounded upward)).

(a)           “3-Month LIBOR” means the London interbank offered interest rate
for three-month, U.S. dollar deposits determined by the Trustee in the following
order of priority:

(1)           the rate (expressed as a percentage per annum) for U.S. dollar
deposits having a three-month maturity that appears on Telerate Page 3750 as of
11:00 a.m. (London time) on the related Determination Date (as defined below). 
“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits;

(2)           if such rate cannot be identified on the related Determination
Date, the Trustee will request the principal London offices of four leading
banks in the London interbank market to provide such banks’ offered quotations
(expressed as percentages per annum) to prime banks in the London interbank
market for U.S. dollar deposits having a three-month maturity as of 11:00 a.m.
(London time) on such Determination Date.  If at least two quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations;

(3)           if fewer than two such quotations are provided as requested in
clause (2) above, the Trustee will request four major New York City banks to
provide such banks’ offered quotations (expressed as percentages per annum) to
leading European banks for loans in U.S. dollars as of 11:00 a.m. (London time)
on such Determination Date.  If at least two such quotations are provided,
3-Month LIBOR will be the arithmetic mean of such quotations; and

(4)           if fewer than two such quotations are provided as requested in
clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect
to the Distribution Period immediately preceding such current Distribution
Period.

If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the
related Determination Date is superseded on the Telerate Page 3750 by a
corrected rate by 12:00 noon (London time) on such Determination Date, then

11


--------------------------------------------------------------------------------


the corrected rate as so substituted on the applicable page will be the
applicable 3-Month LIBOR for such Determination Date.

(b)           The Interest Rate for any Distribution Period will at no time be
higher than the maximum rate then permitted by New York law as the same may be
modified by United States law.

(c)           “Determination Date” means the date that is two London Banking
Days (i.e., a business day in which dealings in deposits in U.S. dollars are
transacted in the London interbank market) preceding the particular Distribution
Period for which a Coupon Rate is being determined.

(d)           The Trustee shall notify the Bank and any securities exchange or
interdealer quotation system on which the Debentures are listed, of the Coupon
Rate and the Determination Date for each Distribution Period, in each case as
soon as practicable after the determination thereof but in no event later than
the thirtieth (30th) day of the relevant Distribution Period.  Failure to notify
the Bank or any securities exchange or interdealer quotation system, or any
defect in said notice, shall not affect the obligation of the Bank to make
payment on the Debentures at the applicable Coupon Rate.  Any error in the
calculation of the Coupon Rate by the Trustee may be corrected at any time by
notice delivered as above provided.  Upon the request of a holder of a
Debenture, the Trustee shall provide the Coupon Rate then in effect and, if
determined, the Coupon Rate for the next Distribution Period.

(e)           Subject to the corrective rights set forth above, all
certificates, communications, opinions, determinations, calculations, quotations
and decisions given, expressed, made or obtained for the purposes of the
provisions relating to the payment and calculation of interest on the Debentures
by the Trustee will (in the absence of willful default, bad faith and manifest
error) be final, conclusive and binding on the Bank and all of the holders of
the Debentures, and no liability shall (in the absence of willful default, bad
faith or manifest error) attach to the Trustee in connection with the exercise
or non-exercise by either of them or their respective powers, duties and
discretion.

Section 2.11.        CUSIP Numbers.  The Bank in issuing the Debentures may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
CUSIP numbers in notices of redemption as a convenience to Securityholders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Debentures or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Debentures, and any such
redemption shall not be affected by any defect in or omission of such numbers. 
The Bank will promptly notify the Trustee in writing of any change in the CUSIP
numbers.

ARTICLE III.
PARTICULAR COVENANTS OF THE BANK

Section 3.1.           Payment of Principal, Premium and Interest; Agreed
Treatment of the Debentures.

(a)           The Bank covenants and agrees that it will duly and punctually pay
or cause to be paid the principal of and premium, if any, and interest and any
Additional Interest and other payments on the Debentures at the place, at the
respective times and in the manner provided in this Indenture and the
Debentures. Each installment of interest on the Debentures may be paid (i) by
mailing checks for such interest payable to the order of the holders of
Debentures entitled thereto as they appear on the registry books of the Bank if
a request for a wire transfer has not been received by the Bank or (ii) by wire
transfer to any account with a banking institution located in the United States
designated in writing by such Person to the paying agent no later than the
related record date.

12


--------------------------------------------------------------------------------


(b)           The Bank will treat the Debentures as indebtedness, and the
amounts payable in respect of the principal amount of such Debentures as
interest, for all United States federal income tax purposes.  All payments in
respect of such Debentures will be made free and clear of United States
withholding tax to any beneficial owner thereof that has provided an Internal
Revenue Service Form W8 BEN (or any substitute or successor form) establishing
its non-United States status for United States federal income tax purposes.

Section 3.2.           Offices for Notices and Payments, etc.  So long as any of
the Debentures remain outstanding, the Bank will maintain in Wilmington,
Delaware, an office or agency where the Debentures may be presented for payment,
an office or agency where the Debentures may be presented for registration of
transfer and for exchange as in this Indenture provided and an office or agency
where notices and demands to or upon the Bank in respect of the Debentures or of
this Indenture may be served.  The Bank will give to the Trustee written notice
of the location of any such office or agency and of any change of location
thereof.  Until otherwise designated from time to time by the Bank in a notice
to the Trustee, or specified as contemplated by Section 2.5, such office or
agency for all of the above purposes shall be the office or agency of the
Trustee.  In case the Bank shall fail to maintain any such office or agency in
Wilmington, Delaware, or shall fail to give such notice of the location or of
any change in the location thereof, presentations and demands may be made and
notices may be served at the Principal Office of the Trustee.

In addition to any such office or agency, the Bank may from time to time
designate one or more offices or agencies outside Wilmington, Delaware, where
the Debentures may be presented for registration of transfer and for exchange in
the manner provided in this Indenture, and the Bank may from time to time
rescind such designation, as the Bank may deem desirable or expedient; provided,
however, that no such designation or rescission shall in any manner relieve the
Bank of its obligation to maintain any such office or agency in Wilmington,
Delaware, for the purposes above mentioned.  The Bank will give to the Trustee
prompt written notice of any such designation or rescission thereof.

Section 3.3.           Appointments to Fill Vacancies in Trustee’s Office.  The
Bank, whenever necessary to avoid or fill a vacancy in the office of Trustee,
will appoint, in the manner provided in Section 6.9, a Trustee, so that there
shall at all times be a Trustee hereunder.

Section 3.4.           Provision as to Paying Agent.

(a)           If the Bank shall appoint a paying agent other than the Trustee,
it will cause such paying agent to execute and deliver to the Trustee an
instrument in which such agent shall agree with the Trustee, subject to the
provision of this Section 3.4,

(1)           that it will hold all sums held by it as such agent for the
payment of the principal of and premium, if any, or interest, if any, on the
Debentures (whether such sums have been paid to it by the Bank or by any other
obligor on the Debentures) in trust for the benefit of the holders of the
Debentures;

(2)           that it will give the Trustee prompt written notice of any failure
by the Bank (or by any other obligor on the Debentures) to make any payment of
the principal of and premium, if any, or interest, if any, on the Debentures
when the same shall be due and payable; and

(3)           that it will, at any time during the continuance of any Event of
Default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such paying agent.

13


--------------------------------------------------------------------------------


(b)           If the Bank shall act as its own paying agent, it will, on or
before each due date of the principal of and premium, if any, or interest or
other payments, if any, on the Debentures, set aside, segregate and hold in
trust for the benefit of the holders of the Debentures a sum sufficient to pay
such principal, premium, interest or other payments so becoming due and will
notify the Trustee in writing of any failure to take such action and of any
failure by the Bank (or by any other obligor under the Debentures) to make any
payment of the principal of and premium, if any, or interest or other payments,
if any, on the Debentures when the same shall become due and payable.

Whenever the Bank shall have one or more paying agents for the Debentures, it
will, on or prior to each due date of the principal of and premium, if any, or
interest, if any, on the Debentures, deposit with a paying agent a sum
sufficient to pay the principal, premium, interest or other payments so becoming
due, such sum to be held in trust for the benefit of the Persons entitled
thereto and (unless such paying agent is the Trustee) the Bank shall promptly
notify the Trustee in writing of its action or failure to act.

(c)           Anything in this Section 3.4 to the contrary notwithstanding, the
Bank may, at any time, for the purpose of obtaining a satisfaction and discharge
with respect to the Debentures, or for any other reason, pay, or direct any
paying agent to pay to the Trustee all sums held in trust by the Bank or any
such paying agent, such sums to be held by the Trustee upon the trusts herein
contained.

(d)           Anything in this Section 3.4 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 3.4 is subject to
Sections 12.3 and 12.4.

Section 3.5.           Certificate to Trustee.  The Bank will deliver to the
Trustee on or before 120 days after the end of each fiscal year, so long as
Debentures are outstanding hereunder, a Certificate stating that in the course
of the performance by the signers of their duties as officers of the Bank they
would normally have knowledge of any default during such fiscal year by the Bank
in the performance of any covenants contained herein, stating whether or not
they have knowledge of any such default and, if so, specifying each such default
of which the signers have knowledge and the nature and status thereof.

Section 3.6.           Compliance with Consolidation Provisions.  The Bank will
not, while any of the Debentures remain outstanding, consolidate with, or merge
into, or merge into itself, or sell or convey all or substantially all of its
property to any other Person unless the provisions of Article XI hereof are
complied with.

Section 3.7.           Limitation on Dividends.  If there shall have occurred
and be continuing an Event of Default, then the Bank shall not, and shall not
allow any Affiliate of the Bank to, (x) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Bank’s capital stock or its Affiliates’ capital
stock (other than payments of dividends or distributions to the Bank) or make
any guarantee payments with respect to the foregoing or (y) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any debt securities of the Bank or any Affiliate that rank pari passu in all
respects with or junior in interest to the Debentures (other than, with respect
to clauses (x) and (y) above, (1) repurchases, redemptions or other acquisitions
of shares of capital stock of the Bank in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
one or more employees, officers, directors or consultants, in connection with a
dividend reinvestment or stockholder stock purchase plan or in connection with
the issuance of capital stock of the Bank (or securities convertible into or
exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the applicable Event of Default, (2) as a
result of any exchange or conversion of any class or series of the Bank’s
capital stock (or any capital stock of a subsidiary of the Bank) for any class
or series of the Bank’s capital stock or of any class or series of the Bank’s
indebtedness for any class or series of the Bank’s capital stock, (3) the
purchase of fractional interests in shares of the Bank’s capital stock pursuant
to the conversion or

14


--------------------------------------------------------------------------------


exchange provisions of such capital stock or the security being converted or
exchanged, (4) any declaration of a dividend in connection with any
stockholders’ rights plan, or the issuance of rights, stock or other property
under any stockholders’ rights plan, or the redemption or repurchase of rights
pursuant thereto, or (5) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock and any
cash payments in lieu of fractional shares issued in connection therewith).

Section 3.8.           Federal Regulatory Approval Required.  The Debentures may
not be repaid in the case of an acceleration due to an Event of Default or
voluntarily redeemed without the prior written approval of or, if applicable,
written notice to the Federal Reserve.  If such approval is necessary, within 30
days after receipt of any declaration of acceleration pursuant to Section 5.1,
the Bank will apply to the Federal Reserve for written approval of repayment
prior to maturity.  In the event that the Bank obtains such prior written
approval, the Bank shall notify the Securityholders, and the Trustee will
arrange for prompt payment on the Debentures.

No payment shall at any time be made on account of the principal of the
Debenture, unless following such payment the aggregate of the Bank’s
shareholders’ equity and capital notes or debentures that comply with the
requirements of Section 670 of the California Financial Code thereafter
outstanding shall be the equal of such aggregate at the date of the original
issue of the Debenture, or as otherwise authorized by the California
Commissioner of Financial Institutions.

ARTICLE IV.
SECURITYHOLDERS’ LISTS AND REPORTS
BY THE BANK AND THE TRUSTEE

Section 4.1.           Securityholders’ Lists.  The Bank covenants and agrees
that it will furnish or cause to be furnished to the Trustee:

(a)           on each regular record date for the Debentures, a list, in such
form as the Trustee may reasonably require, of the names and addresses of the
Securityholders of the Debentures as of such record date; and

(b)           at such other times as the Trustee may request in writing, within
30 days after the receipt by the Bank of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;

except that no such lists need be furnished under this Section 4.1 so long as
the Trustee is in possession thereof by reason of its acting as Debenture
registrar.

Section 4.2.           Preservation and Disclosure of Lists.

(a)           The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of
Debentures (1) contained in the most recent list furnished to it as provided in
Section 4.1 or (2) received by it in the capacity of Debentures registrar (if so
acting) hereunder.  The Trustee may destroy any list furnished to it as provided
in Section 4.1 upon receipt of a new list so furnished.

(b)           In case three or more holders of Debentures (hereinafter referred
to as “applicants”) apply in writing to the Trustee and furnish to the Trustee
reasonable proof that each such applicant has owned a Debenture for a period of
at least 6 months preceding the date of such application, and such application
states that the applicants desire to communicate with other holders of
Debentures with respect to their

15


--------------------------------------------------------------------------------


rights under this Indenture or under such Debentures and is accompanied by a
copy of the form of proxy or other communication which such applicants propose
to transmit, then the Trustee shall within 5 Business Days after the receipt of
such application, at its election, either:

(1)           afford such applicants access to the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.2, or

(2)           inform such applicants as to the approximate number of holders of
Debentures whose names and addresses appear in the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.2, and as to the approximate cost of mailing to such Securityholders
the form of proxy or other communication, if any, specified in such application.

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder whose name and address appear in the information
preserved at the time by the Trustee in accordance with the provisions of
subsection (a) of this Section 4.2 a copy of the form of proxy or other
communication which is specified in such request with reasonable promptness
after a tender to the Trustee of the material to be mailed and of payment, or
provision for the payment, of the reasonable expenses of mailing, unless within
five days after such tender, the Trustee shall mail to such applicants and file
with the Securities and Exchange Commission or the Federal Reserve, if permitted
or required by applicable law, together with a copy of the material to be
mailed, a written statement to the effect that, in the opinion of the Trustee,
such mailing would be contrary to the best interests of the holders of all
Debentures, as the case may be, or would be in violation of applicable law. 
Such written statement shall specify the basis of such opinion.  If said
Commission or the Federal Reserve, as permitted or required by applicable law,
after opportunity for a hearing upon the objections specified in the written
statement so filed, shall enter an order refusing to sustain any of such
objections or if, after the entry of an order sustaining one or more of such
objections, said Commission or the Federal Reserve shall find, after notice and
opportunity for hearing, that all the objections so sustained have been met and
shall enter an order so declaring, the Trustee shall mail copies of such
material to all such Securityholders with reasonable promptness after the entry
of such order and the renewal of such tender; otherwise the Trustee shall be
relieved of any obligation or duty to such applicants respecting their
application.

(c)           Each and every holder of Debentures, by receiving and holding the
same, agrees with the Bank and the Trustee that neither the Bank nor the Trustee
nor any paying agent shall be held accountable by reason of the disclosure of
any such information as to the names and addresses of the holders of Debentures
in accordance with the provisions of subsection (b) of this Section 4.2,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under said subsection (b).

ARTICLE V.
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS
UPON AN EVENT OF DEFAULT

Section 5.1.           Events of Default.  “Event of Default,” wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a)           a court of competent jurisdiction shall enter a decree or order
for relief in respect of the Bank in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,

16


--------------------------------------------------------------------------------


sequestrator (or similar official) of the Bank or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of 90
consecutive days; or

(b)           the Bank shall commence a voluntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Bank or of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.

Section 5.2.           Acceleration of Maturity; Rescission and Annulment.  If
an Event of Default occurs and is continuing with respect to the Debentures,
then, and in each and every such case, unless the principal of the Debentures
shall have already become due and payable, either the Trustee or the holders of
not less than 25% in aggregate principal amount of the Debentures then
outstanding hereunder, by notice in writing to the Bank (and to the Trustee if
given by Securityholders), may declare the entire principal of the Debentures
and the interest accrued thereon, if any, to be due and payable immediately, and
upon any such declaration the same shall become immediately due and payable,
subject to the receipt by the Bank of prior approval from the Federal Reserve
for payment of such amounts, if then required under applicable capital
guidelines, regulations or policies of the Federal Reserve.  Upon payment of
such amounts, all obligations of the Bank in respect of the payment of principal
of and interest on the Debentures shall terminate.

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Debentures shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Bank shall
pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all the Debentures and the principal of and
premium, if any, on the Debentures which shall have become due otherwise than by
acceleration (with interest upon such principal and premium, if any, and
Additional Interest) and such amount as shall be sufficient to cover reasonable
compensation to the Trustee and each predecessor Trustee, their respective
agents, attorneys and counsel, and all other amounts due to the Trustee pursuant
to Section 6.6, if any, and (ii) all Defaults under this Indenture, other than
the non-payment of the principal of or premium, if any, on Debentures which
shall have become due by acceleration, shall have been cured, waived or
otherwise remedied as provided herein, then and in every such case the holders
of a majority in aggregate principal amount of the Debentures then outstanding,
by written notice to the Bank and to the Trustee, may waive all defaults and
rescind and annul such declaration and its consequences, but no such waiver or
rescission and annulment shall extend to or shall affect any subsequent default
or shall impair any right consequent thereon.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Bank, the
Trustee and the holders of the Debentures shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Bank, the Trustee and the holders of the Debentures shall continue
as though no such proceeding had been taken.

Section 5.3.           Defaults.  “Default,” wherever used herein, means any one
of the following events (whatever the reason for such Default and whether it
shall be voluntary or involuntary or be effected by operation of law pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):

(a)           an Event of Default has occurred;

17


--------------------------------------------------------------------------------


(b)           the Bank fails to pay the principal of any Debenture at the
Maturity Date and such failure is continued for six days, whether or not such
payment is prohibited by Article XV hereof; or

(c)           the Bank fails to pay any installment of interest on an Interest
Payment Date and such failure is continued for 30 days, whether or not such
payment is prohibited by Article XV hereof.

The Bank covenants that, if a Default shall occur, it will, upon demand of the
Trustee and subject to the approval of the Federal Reserve, if then required,
pay to the Trustee, for the benefit of the Securityholders, the entire amount
then due and payable on the Debentures (x) in the case of a Default specified in
clause (a) or (b) above, for the principal and interest, if any, and interest
upon the overdue principal and, to the extent that payment of such interest
shall be legally enforceable, upon overdue installments of interest, at the
Interest Rate, and (y) in the case of a Default specified in clause (c) above,
for the interest and, to the extent that payment of such interest shall be
legally enforceable, upon overdue installments of interest, at the Interest
Rate; and in each case, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

If the Bank fails to pay such amount forthwith upon such demand and if the
necessary Federal Reserve approval, if any, has been obtained, the Trustee, in
its own name and as trustee of an express trust, may institute a judicial
proceeding for the collection of the sums so due and unpaid, and may prosecute
such proceeding to judgment or final decree, and may enforce the same against
the Bank or any other obligor upon the Debentures, and collect the moneys
adjudged or decreed to be payable in the manner provided by law out of the
property of the Bank or any other obligor upon the Debentures wherever situated.

If a Default occurs and is continuing, the Trustee may in its discretion proceed
to protect and enforce its rights and the rights of the Securityholders by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

Section 5.4.           Trustee May File Proof of Claims.  In case there shall be
pending proceedings for the bankruptcy or for the reorganization of the Bank or
any other obligor on the Debentures under Bankruptcy Law, or in case a receiver
or trustee shall have been appointed for the property of the Bank or such other
obligor, or in the case of any other similar judicial proceedings relative to
the Bank or other obligor upon the Debentures, or to the creditors or property
of the Bank or such other obligor, the Trustee, irrespective of whether the
principal of the Debentures shall then be due and payable as therein expressed
or by declaration of acceleration or otherwise and irrespective of whether the
Trustee shall have made any demand pursuant to the provisions of this Section
5.4, shall be entitled and empowered, by intervention in such proceedings or
otherwise,

(i)            to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Debentures,

(ii)           in case of any judicial proceedings, to file such proofs of claim
and other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for reasonable compensation to
the Trustee and each predecessor Trustee, and their respective agents, attorneys
and counsel, and for reimbursement of all other amounts due to the Trustee under
Section 6.6), and of the Securityholders allowed in such judicial proceedings
relative to the Bank or any other obligor on the Debentures, or to the creditors
or property of the Bank or such other obligor, unless prohibited by applicable
law and regulations, to vote on behalf of the holders of the Debentures in any

18


--------------------------------------------------------------------------------


election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency proceedings or Person performing
similar functions in comparable proceedings,

(iii)          to collect and receive any moneys or other property payable or
deliverable on any such claims, and

(iv)          to distribute the same after the deduction of its charges and
expenses.

Any receiver, assignee or trustee in bankruptcy or reorganization is hereby
authorized by each of the Securityholders to make such payments to the Trustee,
and, in the event that the Trustee shall consent to the making of such payments
directly to the Securityholders, to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
amounts due to the Trustee under Section 6.6.

Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Debentures or the rights of any holder thereof or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.

All rights of action and of asserting claims under this Indenture, or under any
of the Debentures, may be enforced by the Trustee without the possession of any
of the Debentures, or the production thereof at any trial or other proceeding
relative thereto, and any such suit or proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the
Debentures.

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the holders of the
Debentures, and it shall not be necessary to make any holders of the Debentures
parties to any such proceedings.

Section 5.5.           Application of Moneys Collected by Trustee.  Any moneys
collected by the Trustee pursuant to this Article V shall be applied in the
following order, at the date or dates fixed by the Trustee for the distribution
of such moneys, upon presentation of the several Debentures in respect of which
moneys have been collected, and stamping thereon the payment, if only partially
paid, and upon surrender thereof if fully paid:

First:  To the payment of costs and expenses incurred by, and reasonable fees
of, the Trustee, its agents, attorneys and counsel, and of all other amounts due
to the Trustee under Section 6.6;

Second:  To the payment of all Senior Indebtedness of the Bank if and to the
extent required by Article XV;

Third:  To the payment of the amounts then due and unpaid upon Debentures for
principal (and premium, if any), and interest on the Debentures, in respect of
which or for the benefit of which money has been collected, ratably, without
preference or priority of any kind, according to the amounts due on such
Debentures (including Additional Interest); and

Fourth:  The balance, if any, to the Bank.

Section 5.6.           Proceedings by Securityholders.  No holder of any
Debenture shall have any right to institute any suit, action or proceeding for
any remedy hereunder, unless such holder previously shall have given to the
Trustee written notice of a Default with respect to the Debentures and unless
the

19


--------------------------------------------------------------------------------


holders of not less than 25% in aggregate principal amount of the Debentures
then outstanding shall have given the Trustee a written request to institute
such action, suit or proceeding and shall have offered to the Trustee such
reasonable indemnity as it may require against the costs, expenses and
liabilities to be incurred thereby, and the Trustee for 60 days after its
receipt of such notice, request and offer of indemnity shall have failed to
institute any such action, suit or proceeding.

Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Debenture to receive payment of the principal of, premium, if
any, and interest, on such Debenture when due, or to institute suit for the
enforcement of any such payment, shall not be impaired or affected without the
consent of such holder and by accepting a Debenture hereunder it is expressly
understood, intended and covenanted by the taker and holder of every Debenture
with every other such taker and holder and the Trustee, that no one or more
holders of Debentures shall have any right in any manner whatsoever by virtue or
by availing itself of any provision of this Indenture to affect, disturb or
prejudice the rights of the holders of any other Debentures, or to obtain or
seek to obtain priority over or preference to any other such holder, or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal, ratable and common benefit of all holders of Debentures.  For the
protection and enforcement of the provisions of this Section, each and every
Securityholder and the Trustee shall be entitled to such relief as can be given
either at law or in equity.

Section 5.7.           Proceedings by Trustee.  In case of a Default hereunder
the Trustee may in its discretion proceed to protect and enforce the rights
vested in it by this Indenture by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any of such rights,
either by suit in equity or by action at law or by proceeding in bankruptcy or
otherwise, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture, or to enforce any other legal or equitable right vested in the
Trustee by this Indenture or by law.

Section 5.8.           Remedies Cumulative and Continuing; Delay or Omission Not
a Waiver.  Except as otherwise provided in Section 2.6, all powers and remedies
given by this Article V to the Trustee or to the Securityholders shall, to the
extent permitted by law, be deemed cumulative and not exclusive of any other
powers and remedies available to the Trustee or the holders of the Debentures,
by judicial proceedings or otherwise, to enforce the performance or observance
of the covenants and agreements contained in this Indenture or otherwise
established with respect to the Debentures, and no delay or omission of the
Trustee or of any holder of any of the Debentures to exercise any right, remedy
or power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right, remedy or power, or shall be construed to be a waiver of
any such Default or an acquiescence therein; and, subject to the provisions of
Section 5.6, every power and remedy given by this Article V or by law to the
Trustee or to the Securityholders may be exercised from time to time, and as
often as shall be deemed expedient, by the Trustee (in accordance with its
duties under Section 6.1) or by the Securityholders.

Section 5.9.           Direction of Proceedings and Waiver of Defaults by
Majority of Securityholders.  The holders of a majority in aggregate principal
amount of the Debentures affected (voting as one class) at the time outstanding
shall have the right to direct the time, method, and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred on the Trustee with respect to such Debentures; provided,
however, that (subject to the provisions of Section 6.1) the Trustee shall have
the right to decline to follow any such direction if the Trustee shall determine
that the action so directed would be unjustly prejudicial to the holders not
taking part in such direction or if the Trustee being advised by counsel
determines that the action or proceeding so directed may not lawfully be taken
or if a Responsible Officer of the Trustee shall determine that the action or
proceedings so directed would involve the Trustee in personal liability.

20


--------------------------------------------------------------------------------


The holders of a majority in aggregate principal amount of the Debentures at the
time outstanding may on behalf of the holders of all of the Debentures waive (or
modify any previously granted waiver of) any past Default, and its consequences,
except a Default (a) in the payment of principal of, premium, if any, or
interest on any of the Debentures or (b) in respect of covenants or provisions
hereof which cannot be modified or amended without the consent of the holder of
each Debenture affected.  Upon any such waiver, the Default covered thereby
shall be deemed to be cured for all purposes of this Indenture and the Bank, the
Trustee and the holders of the Debentures shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon. 
Whenever any Default hereunder shall have been waived as permitted by this
Section, said Default shall for all purposes of the Debentures and this
Indenture be deemed to have been cured and to be not continuing.

Section 5.10.        Notice of Defaults.  The Trustee shall, within 90 days
after the actual knowledge by a Responsible Officer of the Trustee of the
occurrence of a Default with respect to the Debentures, mail to all
Securityholders, as the names and addresses of such holders appear upon the
Debenture Register, notice of all Defaults with respect to the Debentures known
to the Trustee, unless such Defaults shall have been cured before the giving of
such notice; provided, however, that, except in the case of Default in the
payment of the principal of, premium, if any, or interest on any of the
Debentures, the Trustee shall be protected in withholding such notice if and so
long as a Responsible Officer of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Securityholders.

Section 5.11.        Undertaking to Pay Costs.  All parties to this Indenture
agree, and each holder of any Debenture by his acceptance thereof shall be
deemed to have agreed, that any court may in its discretion require, in any suit
for the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken or omitted by it as Trustee, the filing
by any party litigant in such suit of an undertaking to pay the costs of such
suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; provided, however, that the provisions of
this Section 5.11 shall not apply to any suit instituted by the Trustee, to any
suit instituted by any Securityholder, or group of Securityholders, holding in
the aggregate more than 10% in principal amount of the Debentures outstanding,
or to any suit instituted by any Securityholder for the enforcement of the
payment of the principal of (or premium, if any) or interest on any Debenture
against the Bank on or after the same shall have become due and payable.

ARTICLE VI.
CONCERNING THE TRUSTEE

Section 6.1.           Duties and Responsibilities of Trustee.  With respect to
the holders of Debentures issued hereunder, the Trustee, prior to the occurrence
of a Default with respect to the Debentures and after the curing or waiving of
all Defaults which may have occurred, with respect to the Debentures, undertakes
to perform such duties and only such duties as are specifically set forth in
this Indenture, and no implied covenants shall be read into this Indenture
against the Trustee.  In case a Default with respect to the Debentures has
occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Indenture, and use the same degree
of care and skill in their exercise, as a prudent man would exercise or use
under the circumstances in the conduct of his own affairs.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

21


--------------------------------------------------------------------------------


(a)                                prior to the occurrence of a Default with
respect to Debentures and after the curing or waiving of all Defaults which may
have occurred

(1)                                the duties and obligations of the Trustee
with respect to Debentures shall be determined solely by the express provisions
of this Indenture, and the Trustee shall not be liable except for the
performance of such duties and obligations with respect to the Debentures as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee, and

(2)                                in the absence of bad faith on the part of
the Trustee, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but, in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture;

(b)                               the Trustee shall not be liable for any error
of judgment made in good faith by a Responsible Officer or Officers of the
Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(c)                                the Trustee shall not be liable with respect
to any action taken or omitted to be taken by it in good faith, in accordance
with the direction of the Securityholders pursuant to Section 5.7, relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is ground for believing that the repayment of such funds or
liability is not assured to it under the terms of this Indenture or indemnity
satisfactory to the Trustee against such risk is not reasonably assured to it.

Section 6.2.                                Reliance on Documents, Opinions,
etc.  Except as otherwise provided in Section 6.1:

(a)                                the Trustee may conclusively rely and shall
be fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, note, debenture or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;

(b)                               any request, direction, order or demand of the
Bank mentioned herein shall be sufficiently evidenced by an Officers’
Certificate (unless other evidence in respect thereof be herein specifically
prescribed); and any Board Resolution may be evidenced to the Trustee by a copy
thereof certified by the Secretary or an Assistant Secretary of the Bank;

(c)                                the Trustee may consult with counsel of its
selection and any advice or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with such advice or Opinion of
Counsel;

(d)                               the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request, order or direction of any of the Securityholders, pursuant to the

22


--------------------------------------------------------------------------------


provisions of this Indenture, unless such Securityholders shall have offered to
the Trustee reasonable security or indemnity against the costs, expenses and
liabilities which may be incurred therein or thereby;

(e)                                the Trustee shall not be liable for any
action taken or omitted by it in good faith and believed by it to be authorized
or within the discretion or rights or powers conferred upon it by this
Indenture; nothing contained herein shall, however, relieve the Trustee of the
obligation, upon the occurrence of a Default with respect to the Debentures
(that has not been cured or waived) to exercise with respect to Debentures such
of the rights and powers vested in it by this Indenture, and to use the same
degree of care and skill in their exercise, as a prudent man would exercise or
use under the circumstances in the conduct of his own affairs;

(f)                                  the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond, debenture, coupon or other paper or document, unless requested
in writing to do so by the holders of not less than a majority in aggregate
principal amount of the outstanding Debentures affected thereby; provided,
however, that if the payment within a reasonable time to the Trustee of the
costs, expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the opinion of the Trustee, not reasonably assured to the
Trustee by the security afforded to it by the terms of this Indenture, the
Trustee may require reasonable indemnity against such expense or liability as a
condition to so proceeding;

(g)                               the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents (including any Authenticating Agent) or attorneys, and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any such agent or attorney appointed by it with due care; and

(h)                               with the exceptions of defaults under Sections
5.3(b) or 5.3(c), the Trustee shall not be charged with knowledge of any Default
with respect to the Debentures unless a written notice of such Default shall
have been given to the Trustee by the Bank or any other obligor on the
Debentures or by any holder of the Debentures.

Section 6.3.                                No Responsibility for Recitals,
etc.  The recitals contained herein and in the Debentures (except in the
certificate of authentication of the Trustee or the Authenticating Agent) shall
be taken as the statements of the Bank, and the Trustee and the Authenticating
Agent assume no responsibility for the correctness of the same.  The Trustee and
the Authenticating Agent make no representations as to the validity or
sufficiency of this Indenture or of the Debentures.  The Trustee and the
Authenticating Agent shall not be accountable for the use or application by the
Bank of any Debentures or the proceeds of any Debentures authenticated and
delivered by the Trustee or the Authenticating Agent in conformity with the
provisions of this Indenture.

Section 6.4.                                Trustee, Authenticating Agent,
Paying Agents, Transfer Agents or Registrar May Own Debentures.  The Trustee or
any Authenticating Agent or any paying agent or any transfer agent or any
Debenture registrar, in its individual or any other capacity, may become the
owner or pledgee of Debentures with the same rights it would have if it were not
Trustee, Authenticating Agent, paying agent, transfer agent or Debenture
registrar.

Section 6.5.                                Moneys to be Held in Trust.  Subject
to the provisions of Section 12.4, all moneys received by the Trustee or any
paying agent shall, until used or applied as herein provided, be held in trust
for the purpose for which they were received, but need not be segregated from
other funds except to the extent required by law.  The Trustee and any paying
agent shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed in writing with the Bank.  So long as no
Event of Default shall have occurred and be continuing, all interest allowed on
any such

23


--------------------------------------------------------------------------------


moneys shall be paid from time to time upon the written order of the Bank,
signed by the Chairman of the Board of Directors, the Chief Executive Officer,
the President, a Managing Director, a Vice President, the Treasurer or an
Assistant Treasurer of the Bank.

Section 6.6.                                Compensation and Expenses of
Trustee.  The Bank covenants and agrees to pay or reimburse the Trustee upon its
request for all reasonable expenses, disbursements and advances incurred or made
by the Trustee in accordance with any of the provisions of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its negligence or willful misconduct. 
For purposes of clarification, this Section 6.6 does not contemplate the payment
by the Bank of acceptance or annual administration fees owing to the Trustee
pursuant to the services to be provided by the Trustee under this Indenture or
the fees and expenses of the Trustee’s counsel in connection with the closing of
the transactions contemplated by this Indenture.  The Bank also covenants to
indemnify each of the Trustee or any predecessor Trustee (and its officers,
agents, directors and employees) for, and to hold it harmless against, any and
all loss, damage, claim, liability or expense including taxes (other than taxes
based on the income of the Trustee) incurred without negligence or willful
misconduct on the part of the Trustee and arising out of or in connection with
the acceptance or administration of this trust, including the costs and expenses
of defending itself against any claim of liability.  The obligations of the Bank
under this Section 6.6 to compensate and indemnify the Trustee and to pay or
reimburse the Trustee for expenses, disbursements and advances shall constitute
additional indebtedness hereunder.  Such additional indebtedness shall be
secured by a lien prior to that of the Debentures upon all property and funds
held or collected by the Trustee as such, except funds held in trust for the
benefit of the holders of particular Debentures.

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with a
Default, the expenses (including the reasonable charges and expenses of its
counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable federal or state bankruptcy,
insolvency or other similar law.

The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.

Notwithstanding anything in this Indenture or any Debenture to the contrary, the
Trustee shall have no obligation whatsoever to advance funds to pay any
principal of or interest on or other amounts with respect to the Debentures or
otherwise advance funds to or on behalf of the Bank.

Section 6.7.                                Officers’ Certificate as Evidence. 
Except as otherwise provided in Sections 6.1 and 6.2, whenever in the
administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
omitting any action hereunder, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may, in the absence of negligence or
willful misconduct on the part of the Trustee, be deemed to be conclusively
proved and established by an Officers’ Certificate delivered to the Trustee, and
such certificate, in the absence of negligence or willful misconduct on the part
of the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.

Section 6.8.                                Eligibility of Trustee.  The Trustee
hereunder shall at all times be a corporation organized and doing business under
the laws of the United States of America or any state or territory thereof or of
the District of Columbia or a corporation or other Person authorized under such
laws to exercise corporate trust powers, having (or whose obligations under this
Indenture are guaranteed by an affiliate having) a combined capital and surplus
of at least 50 million U.S. dollars ($50,000,000.00) and subject to supervision
or examination by federal, state, territorial, or District of Columbia
authority.  If

24


--------------------------------------------------------------------------------


such corporation publishes reports of condition at least annually, pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then for the purposes of this Section 6.8 the combined capital and surplus of
such corporation shall be deemed to be its combined capital and surplus as set
forth in its most recent records of condition so published.

The Bank may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Bank, serve as Trustee.

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.8, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.9.

If the Trustee has or shall acquire any “conflicting interest” within the
meaning of §310(b) of the Trust Indenture Act of 1939, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner described by
this Indenture.

Section 6.9.                                Resignation or Removal of Trustee

(a)                                The Trustee, or any trustee or trustees
hereafter appointed, may at any time resign by giving written notice of such
resignation to the Bank and by mailing notice thereof, at the Bank’s expense, to
the holders of the Debentures at their addresses as they shall appear on the
Debenture Register.  Upon receiving such notice of resignation, the Bank shall
promptly appoint a successor trustee or trustees by written instrument, in
duplicate, executed by order of its Board of Directors, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee.  If no successor Trustee shall have been so appointed and
have accepted appointment within 30 days after the mailing of such notice of
resignation to the affected Securityholders, the resigning Trustee may petition
any court of competent jurisdiction for the appointment of a successor Trustee,
or any Securityholder who has been a bona fide holder of a Debenture or
Debentures for at least six months may, subject to the provisions of Section
5.11, on behalf of himself and all others similarly situated, petition any such
court for the appointment of a successor Trustee.  Such court may thereupon,
after such notice, if any, as it may deem proper and prescribe, appoint a
successor Trustee.

(b)                               In case at any time any of the following shall
occur —

(1)                                the Trustee shall fail to comply with the
provisions of Section 6.8 after written request therefor by the Bank or by any
Securityholder who has been a bona fide holder of a Debenture or Debentures for
at least 6 months, or

(2)                                the Trustee shall cease to be eligible in
accordance with the provisions of Section 6.8 and shall fail to resign after
written request therefor by the Bank or by any such Securityholder, or

(3)                                the Trustee shall become incapable of acting,
or shall be adjudged as bankrupt or insolvent, or a receiver of the Trustee or
of its property shall be appointed, or any public officer shall take charge or
control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation,

then, in any such case, the Bank may remove the Trustee and appoint a successor
Trustee by written instrument, in duplicate, executed by order of the Board of
Directors, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor Trustee, or, subject to the provisions of
Section 5.11, any Securityholder who has been a bona fide holder of a Debenture
or Debentures for at least 6 months may, on behalf of himself and all others
similarly

25


--------------------------------------------------------------------------------


situated, petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.  Such court may thereupon,
after such notice, if any, as it may deem proper and prescribe, remove the
Trustee and appoint successor Trustee.

(c)                                Upon prior written notice to the Bank and the
Trustee, the holders of a majority in aggregate principal amount of the
Debentures at the time outstanding may at any time remove the Trustee and
nominate a successor Trustee, which shall be deemed appointed as successor
Trustee unless within 10 Business Days after such nomination the Bank objects
thereto, in which case, or in the case of a failure by such holders to nominate
a successor Trustee, the Trustee so removed or any Securityholder, upon the
terms and conditions and otherwise as in subsection (a) of this Section 6.9
provided, may petition any court of competent jurisdiction for an appointment of
a successor.

(d)                               Any resignation or removal of the Trustee and
appointment of a successor Trustee pursuant to any of the provisions of this
Section shall become effective upon acceptance of appointment by the successor
Trustee as provided in Section 6.10.

Section 6.10.                         Acceptance by Successor Trustee.  Any
successor Trustee appointed as provided in Section 6.9 shall execute,
acknowledge and deliver to the Bank and to its predecessor Trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, duties and obligations with respect to the Debentures of its
predecessor hereunder, with like effect as if originally named as Trustee
herein; but, nevertheless, on the written request of the Bank or of the
successor Trustee, the Trustee ceasing to act shall, upon payment of any amounts
then due it pursuant to the provisions of Section 6.6, execute and deliver an
instrument transferring to such successor Trustee all the rights and powers of
the Trustee so ceasing to act and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
thereunder.  Upon request of any such successor Trustee, the Bank shall execute
any and all instruments in writing for more fully and certainly vesting in and
confirming to such successor Trustee all such rights and powers.  Any Trustee
ceasing to act shall, nevertheless, retain a lien upon all property or funds
held or collected by such Trustee to secure any amounts then due it pursuant to
the provisions of Section 6.6.

If a successor Trustee is appointed, the Bank, the retiring Trustee and the
successor Trustee shall execute and deliver an indenture supplemental hereto
which shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Trustee
with respect to the Debentures as to which the predecessor Trustee is not
retiring shall continue to be vested in the predecessor Trustee, and shall add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the trust hereunder by more than
one Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees co-trustees of the same trust and that
each such Trustee shall be Trustee of a trust or trusts hereunder separate and
apart from any trust or trusts hereunder administered by any other such Trustee.

No successor Trustee shall accept appointment as provided in this Section unless
at the time of such acceptance such successor Trustee shall be eligible under
the provisions of Section 6.8.

In no event shall a retiring Trustee be liable for the acts or omissions of any
successor Trustee hereunder.

Upon acceptance of appointment by a successor Trustee as provided in this
Section 6.10, the Bank shall mail notice of the succession of such Trustee
hereunder to the holders of Debentures at their addresses as they shall appear
on the Debenture Register.  If the Bank fails to mail such notice within 10

26


--------------------------------------------------------------------------------


Business Days after the acceptance of appointment by the successor Trustee, the
successor Trustee shall cause such notice to be mailed at the expense of the
Bank.

Section 6.11.                         Succession by Merger, etc.  Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto; provided such corporation shall be otherwise eligible and qualified
under this Article.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Debentures shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor Trustee, and deliver such Debentures so
authenticated; and in case at that time any of the Debentures shall not have
been authenticated, any successor to the Trustee may authenticate such
Debentures either in the name of any predecessor hereunder or in the name of the
successor Trustee; and in all such cases such certificates shall have the full
force which it is anywhere in the Debentures or in this Indenture provided that
the certificate of the Trustee shall have; provided, however, that the right to
adopt the certificate of authentication of any predecessor Trustee or
authenticate Debentures in the name of any predecessor Trustee shall apply only
to its successor or successors by merger, conversion or consolidation.

Section 6.12.                         Authenticating Agents.  There may be one
or more Authenticating Agents appointed by the Trustee upon the request of the
Bank with power to act on its behalf and subject to its direction in the
authentication and delivery of Debentures issued upon exchange or registration
of transfer thereof as fully to all intents and purposes as though any such
Authenticating Agent had been expressly authorized to authenticate and deliver
Debentures; provided, however, that the Trustee shall have no liability to the
Bank for any acts or omissions of the Authenticating Agent with respect to the
authentication and delivery of Debentures.  Any such Authenticating Agent shall
at all times be a corporation organized and doing business under the laws of the
United States or of any state or territory thereof or of the District of
Columbia authorized under such laws to act as Authenticating Agent, having a
combined capital and surplus of at least $50,000,000.00 and being subject to
supervision or examination by federal, state, territorial or District of
Columbia authority.  If such corporation publishes reports of condition at least
annually pursuant to law or the requirements of such authority, then for the
purposes of this Section 6.12 the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time an
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect herein specified in this Section.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section 6.12 without the execution or filing of any paper or
any further act on the part of the parties hereto or such Authenticating Agent.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Bank.  The Trustee may at any time
terminate the agency of any Authenticating Agent with respect to the Debentures
by giving written notice of termination to such Authenticating Agent and to the
Bank.  Upon receiving such a notice of resignation or upon such a termination,
or in case at any time any Authenticating Agent shall cease to be eligible under
this Section 6.12, the Trustee may, and

27


--------------------------------------------------------------------------------


upon the request of the Bank shall, promptly appoint a successor Authenticating
Agent eligible under this Section 6.12, shall give written notice of such
appointment to the Bank and shall mail notice of such appointment to all holders
of Debentures as the names and addresses of such holders appear on the Debenture
Register.  Any successor Authenticating Agent upon acceptance of its appointment
hereunder shall become vested with all rights, powers, duties and
responsibilities with respect to the Debentures of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent herein.

The Bank agrees to pay to any Authenticating Agent from time to time reasonable
compensation for its services.  Any Authenticating Agent shall have no
responsibility or liability for any action taken by it as such in accordance
with the directions of the Trustee.

ARTICLE VII.
CONCERNING THE SECURITYHOLDERS

Section 7.1.                                Action by Securityholders.  Whenever
in this Indenture it is provided that the holders of a specified percentage in
aggregate principal amount of the Debentures may take any action (including the
making of any demand or request, the giving of any notice, consent or waiver or
the taking of any other action) the fact that at the time of taking any such
action the holders of such specified percentage have joined therein may be
evidenced (a) by any instrument or any number of instruments of similar tenor
executed by such Securityholders in person or by agent or proxy appointed in
writing, or (b) by the record of such holders of Debentures voting in favor
thereof at any meeting of such Securityholders duly called and held in
accordance with the provisions of Article VIII, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of such
Securityholders or (d) by any other method the Trustee deems satisfactory.

If the Bank shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, the Bank may, at its option, as evidenced by an Officers’
Certificate, fix in advance a record date for such Debentures for the
determination of Securityholders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, but the Bank shall have no obligation to do so.  If such a record
date is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other action or revocation of the same may be given before or after
the record date, but only the Securityholders of record at the close of business
on the record date shall be deemed to be Securityholders for the purposes of
determining whether Securityholders of the requisite proportion of outstanding
Debentures have authorized or agreed or consented to such request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, and for that purpose the outstanding Debentures shall be computed
as of the record date; provided, however, that no such authorization, agreement
or consent by such Securityholders on the record date shall be deemed effective
unless it shall become effective pursuant to the provisions of this Indenture
not later than 6 months after the record date.

Section 7.2.                                Proof of Execution by
Securityholders.  Subject to the provisions of Section 6.1, 6.2 and 8.5, proof
of the execution of any instrument by a Securityholder or his agent or proxy
shall be sufficient if made in accordance with such reasonable rules and
regulations as may be prescribed by the Trustee or in such manner as shall be
satisfactory to the Trustee.  The ownership of Debentures shall be proved by the
Debenture Register or by a certificate of the Debenture registrar.  The Trustee
may require such additional proof of any matter referred to in this Section as
it shall deem necessary.

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.6.

28


--------------------------------------------------------------------------------


Section 7.3.                                Who Are Deemed Absolute Owners. 
Prior to due presentment for registration of transfer of any Debenture, the
Bank, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Debenture registrar may deem the Person in whose name such
Debenture shall be registered upon the Debenture Register to be, and may treat
him as, the absolute owner of such Debenture (whether or not such Debenture
shall be overdue) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on such Debenture and for all other
purposes; and neither the Bank nor the Trustee nor any Authenticating Agent nor
any paying agent nor any transfer agent nor any Debenture registrar shall be
affected by any notice to the contrary.  All such payments so made to any holder
for the time being or upon his order shall be valid, and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for moneys
payable upon any such Debenture.

Section 7.4.                                Debentures Owned by Bank Deemed Not
Outstanding.  In determining whether the holders of the requisite aggregate
principal amount of Debentures have concurred in any direction, consent or
waiver under this Indenture, Debentures which are owned by the Bank or any other
obligor on the Debentures or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Bank or any
other obligor on the Debentures shall be disregarded and deemed not to be
outstanding for the purpose of any such determination; provided, however, that
for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, consent or waiver, only Debentures which a
Responsible Officer of the Trustee actually knows are so owned shall be so
disregarded.  Debentures so owned which have been pledged in good faith may be
regarded as outstanding for the purposes of this Section 7.4 if the pledgee
shall establish to the satisfaction of the Trustee the pledgee’s right to vote
such Debentures and that the pledgee is not the Bank or any such other obligor
or Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Bank or any such other obligor.  In the case of
a dispute as to such right, any decision by the Trustee taken upon the advice of
counsel shall be full protection to the Trustee.

Section 7.5.                                Revocation of Consents; Future
Holders Bound.  At any time prior to (but not after) the evidencing to the
Trustee, as provided in Section 7.1, of the taking of any action by the holders
of the percentage in aggregate principal amount of the Debentures specified in
this Indenture in connection with such action, any holder (in cases where no
record date has been set pursuant to Section 7.1) or any holder as of an
applicable record date (in cases where a record date has been set pursuant to
Section 7.1) of a Debenture (or any Debenture issued in whole or in part in
exchange or substitution therefor) the serial number of which is shown by the
evidence to be included in the Debentures the holders of which have consented to
such action may, by filing written notice with the Trustee at the Principal
Office of the Trustee and upon proof of holding as provided in Section 7.2,
revoke such action so far as concerns such Debenture (or so far as concerns the
principal amount represented by any exchanged or substituted Debenture).  Except
as aforesaid any such action taken by the holder of any Debenture shall be
conclusive and binding upon such holder and upon all future holders and owners
of such Debenture, and of any Debenture issued in exchange or substitution
therefor or on registration of transfer thereof, irrespective of whether or not
any notation in regard thereto is made upon such Debenture or any Debenture
issued in exchange or substitution therefor.

ARTICLE VIII.
SECURITYHOLDERS’ MEETINGS

Section 8.1.                                Purposes of Meetings.  A meeting of
Securityholders may be called at any time and from time to time pursuant to the
provisions of this Article VIII for any of the following purposes:

(a)                                to give any notice to the Bank or to the
Trustee, or to give any directions to the Trustee, or to consent to the waiving
of any default hereunder and its consequences, or to take any other action
authorized to be taken by Securityholders pursuant to any of the provisions of
Article V;

29


--------------------------------------------------------------------------------


(b)                               to remove the Trustee and nominate a successor
trustee pursuant to the provisions of Article VI;

(c)                                to consent to the execution of an indenture
or indentures supplemental hereto pursuant to the provisions of Section 9.2; or

(d)                               to take any other action authorized to be
taken by or on behalf of the holders of any specified aggregate principal amount
of such Debentures under any other provision of this Indenture or under
applicable law.

Section 8.2.                                Call of Meetings by Trustee.  The
Trustee may at any time call a meeting of Securityholders to take any action
specified in Section 8.1, to be held at such time and at such place as the
Trustee shall determine.  Notice of every meeting of the Securityholders,
setting forth the time and the place of such meeting and in general terms the
action proposed to be taken at such meeting, shall be mailed to holders of
Debentures affected at their addresses as they shall appear on the Debentures
Register and, if the Bank is not a holder of Debentures, to the Bank.  Such
notice shall be mailed not less than 20 nor more than 180 days prior to the date
fixed for the meeting.

Section 8.3.                                Call of Meetings by Bank or
Securityholders.  In case at any time the Bank pursuant to a Board Resolution,
or the holders of at least 10% in aggregate principal amount of the Debentures,
as the case may be, then outstanding, shall have requested the Trustee to call a
meeting of Securityholders, by written request setting forth in reasonable
detail the action proposed to be taken at the meeting, and the Trustee shall not
have mailed the notice of such meeting within 20 days after receipt of such
request, then the Bank or such Securityholders may determine the time and the
place for such meeting and may call such meeting to take any action authorized
in Section 8.1, by mailing notice thereof as provided in Section 8.2.

Section 8.4.                                Qualifications for Voting.  To be
entitled to vote at any meeting of Securityholders a Person shall (a) be a
holder of one or more Debentures with respect to which the meeting is being held
or (b) a Person appointed by an instrument in writing as proxy by a holder of
one or more such Debentures.  The only Persons who shall be entitled to be
present or to speak at any meeting of Securityholders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Bank and its counsel.

Section 8.5.                                Regulations.  Notwithstanding any
other provisions of this Indenture, the Trustee may make such reasonable
regulations as it may deem advisable for any meeting of Securityholders, in
regard to proof of the holding of Debentures and of the appointment of proxies,
and in regard to the appointment and duties of inspectors of votes, the
submission and examination of proxies, certificates and other evidence of the
right to vote, and such other matters concerning the conduct of the meeting as
it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Bank or by
Securityholders as provided in Section 8.3, in which case the Bank or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman.  A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote of the meeting.

Subject to the provisions of Section 7.4, at any meeting each holder of
Debentures with respect to which such meeting is being held or proxy therefor
shall be entitled to one vote for each $1,000.00 principal amount of Debentures
held or represented by him; provided, however, that no vote shall be cast or
counted at any meeting in respect of any Debenture challenged as not outstanding
and ruled by the chairman of the meeting to be not outstanding.  The chairman of
the meeting shall have no right to vote

30


--------------------------------------------------------------------------------


other than by virtue of Debentures held by him or instruments in writing as
aforesaid duly designating him as the Person to vote on behalf of other
Securityholders.  Any meeting of Securityholders duly called pursuant to the
provisions of Section 8.2 or 8.3 may be adjourned from time to time by a
majority of those present, whether or not constituting a quorum, and the meeting
may be held as so adjourned without further notice.

Section 8.6.                                Voting.  The vote upon any
resolution submitted to any meeting of holders of Debentures with respect to
which such meeting is being held shall be by written ballots on which shall be
subscribed the signatures of such holders or of their representatives by proxy
and the serial number or numbers of the Debentures held or represented by them. 
The permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in triplicate of all votes cast at the meeting.  A record in duplicate
of the proceedings of each meeting of Securityholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more Persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 8.2.  The record shall show the serial numbers of the
Debentures voting in favor of or against any resolution.  The record shall be
signed and verified by the affidavits of the permanent chairman and secretary of
the meeting and one of the duplicates shall be delivered to the Bank and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 8.7.                                Quorum; Actions.  The Persons
entitled to vote a majority in principal amount of the Debentures then
outstanding shall constitute a quorum for a meeting of Securityholders;
provided, however, that if any action is to be taken at such meeting with
respect to a consent, waiver, request, demand, notice, authorization, direction
or other action which may be given by the holders of not less than a specified
percentage in principal amount of the Debentures then outstanding, the Persons
holding or representing such specified percentage in principal amount of the
Debentures then outstanding will constitute a quorum.  In the absence of a
quorum within 30 minutes of the time appointed for any such meeting, the meeting
shall, if convened at the request of Securityholders, be dissolved.  In any
other case the meeting may be adjourned for a period of not less than 10 days as
determined by the permanent chairman of the meeting prior to the adjournment of
such meeting.  In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period of not less than 10 days
as determined by the permanent chairman of the meeting prior to the adjournment
of such adjourned meeting.  Notice of the reconvening of any adjourned meeting
shall be given as provided in Section 8.2, except that such notice need be given
only once not less than 5 days prior to the date on which the meeting is
scheduled to be reconvened.  Notice of the reconvening of an adjourned meeting
shall state expressly the percentage, as provided above, of the principal amount
of the Debentures then outstanding which shall constitute a quorum.

Except as limited by the provisos in the first paragraph of Section 9.2, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
holders of a majority in principal amount of the Debentures then outstanding;
provided, however, that, except as limited by the provisos in the first
paragraph of Section 9.2, any resolution with respect to any consent, waiver,
request, demand, notice, authorization, direction or other action which this
Indenture expressly provides may be given by the holders of not less than a
specified percentage in principal amount of the Debentures then outstanding may
be adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid only by

31


--------------------------------------------------------------------------------


the affirmative vote of the holders of a not less than such specified percentage
in principal amount of the Debentures then outstanding.

Any resolution passed or decision taken at any meeting of holders of Debentures
duly held in accordance with this Section shall be binding on all the
Securityholders, whether or not present or represented at the meeting.

ARTICLE IX.
SUPPLEMENTAL INDENTURES

Section 9.1.                                Supplemental Indentures without
Consent of Securityholders.  The Bank, when authorized by a Board Resolution,
and the Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto, without the consent of the Securityholders, for
one or more of the following purposes:

(a)                                to evidence the succession of another Person
to the Bank, or successive successions, and the assumption by the successor
Person of the covenants, agreements and obligations of the Bank, pursuant to
Article XI hereof;

(b)                               to add to the covenants of the Bank such
further covenants, restrictions or conditions for the protection of the holders
of Debentures as the Board of Directors shall consider to be for the protection
of the holders of such Debentures, and to make the occurrence, or the occurrence
and continuance, of a default in any of such additional covenants, restrictions
or conditions a default or an Event of Default permitting the enforcement of all
or any of the several remedies provided in this Indenture as herein set forth;
provided, however, that in respect of any such additional covenant restriction
or condition such supplemental indenture may provide for a particular period of
grace after default (which period may be shorter or longer than that allowed in
the case of other defaults) or may provide for an immediate enforcement upon
such default or may limit the remedies available to the Trustee upon such
default;

(c)                                to cure any ambiguity or to correct or
supplement any provision contained herein or in any supplemental indenture which
may be defective or inconsistent with any other provision contained herein or in
any supplemental indenture, or to make such other provisions in regard to
matters or questions arising under this Indenture; provided that any such action
shall not materially adversely affect the interests of the holders of the
Debentures;

(d)                               to add to, delete from, or revise the terms of
Debentures, including, without limitation, any terms relating to the issuance,
exchange, registration or transfer of Debentures (for purposes of assuring that
no registration of Debentures is required under the Securities Act or the Member
Bank Securities Laws); provided, however, that any such action shall not
adversely affect the interests of the holders of the Debentures then
outstanding;

(e)                                to evidence and provide for the acceptance of
appointment hereunder by a successor Trustee with respect to the Debentures and
to add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee;

(f)                                  to make any change (other than as elsewhere
provided in this paragraph) that does not adversely affect the rights of any
Securityholder in any material respect; or

32


--------------------------------------------------------------------------------


(g)                               to provide for the issuance of and establish
the form and terms and conditions of the Debentures, to establish the form of
any certifications required to be furnished pursuant to the terms of this
Indenture or the Debentures, or to add to the rights of the holders of
Debentures.

The Trustee is hereby authorized to join with the Bank in the execution of any
such supplemental indenture, to make any further appropriate agreements and
stipulations which may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section 9.1 may
be executed by the Bank and the Trustee without the consent of the holders of
any of the Debentures at the time outstanding, notwithstanding any of the
provisions of Section 9.2.

Section 9.2.                                Supplemental Indentures with Consent
of Securityholders.  With the consent (evidenced as provided in Section 7.1) of
the holders of not less than a majority in aggregate principal amount of the
Debentures at the time outstanding affected by such supplemental indenture
(voting as a class), the Bank, when authorized by a Board Resolution, and the
Trustee may from time to time and at any time enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of any supplemental indenture or of modifying in any manner the rights of the
holders of the Debentures; provided, however, that no such supplemental
indenture shall without the consent of the holders of each Debenture then
outstanding and affected thereby (i) change the fixed maturity of any Debenture,
or reduce the principal amount thereof or any premium thereon, or reduce the
rate or extend the time of payment of interest thereon, or reduce any amount
payable on redemption thereof or make the principal thereof or any interest or
premium thereon payable in any coin or currency other than that provided in the
Debentures, or impair or affect the right of any Securityholder to institute
suit for payment thereof or impair the right of repayment, if any, at the option
of the holder, or (ii) reduce the aforesaid percentage of Debentures the holders
of which are required to consent to any such supplemental indenture.

Upon the request of the Bank accompanied by a Board Resolution authorizing the
execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of Securityholders as aforesaid, the Trustee
shall join with the Bank in the execution of such supplemental indenture unless
such supplemental indenture affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such supplemental
indenture.

Promptly after the execution by the Bank and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Bank, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Debenture
Register.  Any failure of the Trustee to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

It shall not be necessary for the consent of the Securityholders under this
Section 9.2 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

Section 9.3.                                Effect of Supplemental Indentures. 
Upon the execution of any supplemental indenture pursuant to the provisions of
this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Bank and the holders of Debentures shall

33


--------------------------------------------------------------------------------


thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.

Section 9.4.                                Notation on Debentures.  Debentures
authenticated and delivered after the execution of any supplemental indenture
pursuant to the provisions of this Article IX may bear a notation as to any
matter provided for in such supplemental indenture.  If the Bank or the Trustee
shall so determine, new Debentures so modified as to conform, in the opinion of
the Board of Directors of the Bank, to any modification of this Indenture
contained in any such supplemental indenture may be prepared and executed by the
Bank, authenticated by the Trustee or the Authenticating Agent and delivered in
exchange for the Debentures then outstanding.

Section 9.5.                                Evidence of Compliance of
Supplemental Indenture to be Furnished to Trustee.  The Trustee, subject to the
provisions of Sections 6.1 and 6.2, shall, in addition to the documents required
by Section 14.6, receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any supplemental indenture executed pursuant hereto
complies with the requirements of this Article IX.  The Trustee shall receive an
Opinion of Counsel as conclusive evidence that any supplemental indenture
executed pursuant to this Article IX is authorized or permitted by, and conforms
to, the terms of this Article IX and that it is proper for the Trustee under the
provisions of this Article IX to join in the execution thereof.

ARTICLE X.
REDEMPTION OF SECURITIES

Section 10.1.                         Optional Redemption.  The Bank shall have
the right (subject to the receipt by the Bank of prior written approval by the
Federal Reserve, if then required under applicable regulations of the Federal
Reserve) to redeem the Debentures, in whole or in part, but in all cases in a
principal amount with integral multiples of $1,000.00, on any Interest Payment
Date on or after the Interest Payment Date in June 2010 (the “Redemption Date”)
at the Redemption Price.

Section 10.2.                         Notice of Redemption; Selection of
Debentures.  In case the Bank shall desire to exercise the right to redeem all,
or, as the case may be, any part of the Debentures, it shall cause to be mailed
a notice of such redemption at least 30 and not more than 60 days prior to the
Redemption Date to the holders of Debentures so to be redeemed as a whole or in
part at their last addresses as the same appear on the Debenture Register.  Such
mailing shall be by first class mail.  The notice if mailed in the manner herein
provided shall be conclusively presumed to have been duly given, whether or not
the holder receives such notice.  In any case, failure to give such notice by
mail or any defect in the notice to the holder of any Debenture designated for
redemption as a whole or in part shall not affect the validity of the
proceedings for the redemption of any other Debenture.

Each such notice of redemption shall specify the CUSIP number, if any, of the
Debentures to be redeemed, the Redemption Date, the Redemption Price at which
Debentures are to be redeemed, the place or places of payment, that payment will
be made upon presentation and surrender of such Debentures, that interest
accrued to the date fixed for redemption will be paid as specified in said
notice, and that on and after said date interest thereon or on the portions
thereof to be redeemed will cease to accrue.  If less than all the Debentures
are to be redeemed the notice of redemption shall specify the numbers of the
Debentures to be redeemed.  In case the Debentures are to be redeemed in part
only, the notice of redemption shall state the portion of the principal amount
thereof to be redeemed and shall state that on and after the date fixed for
redemption, upon surrender of such Debenture, a new Debenture or Debentures in
principal amount equal to the unredeemed portion thereof will be issued.

34


--------------------------------------------------------------------------------


Prior to 10:00 a.m. New York City time on the Redemption Date, the Bank will
deposit with the Trustee or with one or more paying agents an amount of money
sufficient to redeem on the Redemption Date all the Debentures so called for
redemption at the appropriate Redemption Price.

If all, or less than all, the Debentures are to be redeemed, the Bank will give
the Trustee notice not less than 45 nor more than 60 days, respectively, prior
to the Redemption Date, as to the aggregate principal amount of Debentures to be
redeemed and the Trustee shall select, in such manner as in its sole discretion
it shall deem appropriate and fair, the Debentures or portions thereof (in
integral multiples of $1,000.00) to be redeemed.

Section 10.3.                         Payment of Debentures Called for
Redemption.  If notice of redemption has been given as provided in Section 10.2,
the Debentures or portions of Debentures with respect to which such notice has
been given shall become due and payable on the Redemption Date and at the place
or places stated in such notice at the applicable Redemption Price (unless the
Bank shall default in the payment of such Debentures at the Redemption Price)
interest on the Debentures or portions of Debentures so called for redemption
shall cease to accrue.  On presentation and surrender of such Debentures at a
place of payment specified in said notice, such Debentures or the specified
portions thereof shall be paid and redeemed by the Bank at the applicable
Redemption Price.

Upon presentation of any Debenture redeemed in part only, the Bank shall execute
and the Trustee shall authenticate and make available for delivery to the holder
thereof, at the expense of the Bank, a new Debenture or Debentures of authorized
denominations, in principal amount equal to the unredeemed portion of the
Debenture so presented.

ARTICLE XI.
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

Section 11.1.                         Bank May Consolidate, etc., on Certain
Terms.  Nothing contained in this Indenture or in the Debentures shall prevent
any consolidation or merger of the Bank with or into any other Person (whether
or not affiliated with the Bank) or successive consolidations or mergers in
which the Bank or its successor or successors shall be a party or parties, or
shall prevent any sale, conveyance, transfer or other disposition of the
property of the Bank or its successor or successors as an entirety, or
substantially as an entirety, to any other Person (whether or not affiliated
with the Bank, or its successor or successors) authorized to acquire and operate
the same; provided, however, that the Bank hereby covenants and agrees that,
upon any such consolidation, merger (where the Bank is not the surviving
corporation), sale, conveyance, transfer or other disposition, the due and
punctual payment of the principal of (and premium, if any) and interest on all
of the Debentures in accordance with their terms, according to their tenor, and
the due and punctual performance and observance of all the covenants and
conditions of this Indenture to be kept or performed by the Bank, shall be
expressly assumed by supplemental indenture satisfactory in form to the Trustee
executed and delivered to the Trustee by the entity formed by such
consolidation, or into which the Bank shall have been merged, or by the entity
which shall have acquired such property.

Section 11.2.                         Successor Entity to be Substituted.  In
case of any such consolidation, merger, sale, conveyance, transfer or other
disposition and upon the assumption by the successor entity, by supplemental
indenture, executed and delivered to the Trustee and satisfactory in form to the
Trustee, of the due and punctual payment of the principal of and premium, if
any, and interest on all of the Debentures and the due and punctual performance
and observance of all of the covenants and conditions of this Indenture to be
performed or observed by the Bank, such successor entity shall succeed to and be
substituted for the Bank, with the same effect as if it had been named herein as
the Bank, and thereupon the predecessor entity shall be relieved of any further
liability or obligation hereunder or upon the Debentures.  Such successor entity
thereupon may cause to be signed, and may issue in its own name, any

35


--------------------------------------------------------------------------------


or all of the Debentures issuable hereunder which theretofore shall not have
been signed by the Bank and delivered to the Trustee or the Authenticating
Agent; and, upon the order of such successor entity instead of the Bank and
subject to all the terms, conditions and limitations in this Indenture
prescribed, the Trustee or the Authenticating Agent shall authenticate and
deliver any Debentures which previously shall have been signed and delivered by
the officers of the Bank, to the Trustee or the Authenticating Agent for
authentication, and any Debentures which such successor entity thereafter shall
cause to be signed and delivered to the Trustee or the Authenticating Agent for
that purpose.  All the Debentures so issued shall in all respects have the same
legal rank and benefit under this Indenture as the Debentures theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Debentures had been issued at the date of the execution hereof.

Section 11.3.                         Opinion of Counsel to be Given to
Trustee.  The Trustee, subject to the provisions of Sections 6.1 and 6.2, shall
receive, in addition to the Opinion of Counsel required by Section 9.5, an
Opinion of Counsel as conclusive evidence that any consolidation, merger, sale,
conveyance, transfer or other disposition, and any assumption, permitted or
required by the terms of this Article XI complies with the provisions of this
Article XI.

ARTICLE XII.
SATISFACTION AND DISCHARGE OF INDENTURE

Section 12.1.                         Discharge of Indenture.  When

(a)                                the Bank shall deliver to the Trustee for
cancellation all Debentures theretofore authenticated (other than any Debentures
which shall have been destroyed, lost or stolen and which shall have been
replaced or paid as provided in Section 2.6) and not theretofore canceled, or

(b)                               all the Debentures not theretofore canceled or
delivered to the Trustee for cancellation shall have become due and payable, or
are by their terms to become due and payable within 1 year or are to be called
for redemption within 1 year under arrangements satisfactory to the Trustee for
the giving of notice of redemption, and the Bank shall deposit with the Trustee,
in trust, funds, which shall be immediately due and payable, sufficient to pay
at maturity or upon redemption all of the Debentures (other than any Debentures
which shall have been destroyed, lost or stolen and which shall have been
replaced or paid as provided in Section 2.6) not theretofore canceled or
delivered to the Trustee for cancellation, including principal and premium, if
any, and interest due or to become due to such date of maturity or redemption
date, as the case may be, but excluding, however, the amount of any moneys for
the payment of principal of, and premium, if any, or interest on the Debentures
(1) theretofore repaid to the Bank in accordance with the provisions of Section
12.4, or (2) paid to any state or to the District of Columbia pursuant to its
unclaimed property or similar laws,

and if in the case of either clause (a) or clause (b) the Bank shall also pay or
cause to be paid all other sums payable hereunder by the Bank, then this
Indenture shall cease to be of further effect except for the provisions of
Sections 2.5, 2.6, 2.8, 3.1, 3.2, 3.4, 6.6, 6.8, 6.9 and 12.4 hereof shall
survive until such Debentures shall mature and be paid.  Thereafter, Sections
6.6 and 12.4 shall survive, and the Trustee, on demand of the Bank accompanied
by an Officers’ Certificate and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with, and at the cost and expense
of the Bank, shall execute proper instruments acknowledging satisfaction of and
discharging this Indenture.  The Bank agrees to reimburse the Trustee for any
costs or expenses thereafter reasonably and properly incurred by the Trustee in
connection with this Indenture or the Debentures.

36


--------------------------------------------------------------------------------


Section 12.2.                         Deposited Moneys to be Held in Trust by
Trustee.  Subject to the provisions of Section 12.4, all moneys deposited with
the Trustee pursuant to Section 12.1 shall be held in trust in a non-interest
bearing account and applied by it to the payment, either directly or through any
paying agent (including the Bank if acting as its own paying agent), to the
holders of the particular Debentures for the payment of which such moneys have
been deposited with the Trustee, of all sums due and to become due thereon for
principal, and premium, if any, and interest.

Section 12.3.                         Paying Agent to Repay Moneys Held.  Upon
the satisfaction and discharge of this Indenture all moneys then held by any
paying agent of the Debentures (other than the Trustee) shall, upon demand of
the Bank, be repaid to it or paid to the Trustee, and thereupon such paying
agent shall be released from all further liability with respect to such moneys.

Section 12.4.                         Return of Unclaimed Moneys.  Any moneys
deposited with or paid to the Trustee or any paying agent for payment of the
principal of, and premium, if any, or interest on Debentures and not applied but
remaining unclaimed by the holders of Debentures for 2 years after the date upon
which the principal of, and premium, if any, or interest on such Debentures, as
the case may be, shall have become due and payable, shall, subject to applicable
escheatment laws, be repaid to the Bank by the Trustee or such paying agent on
written demand; and the holder of any of the Debentures shall thereafter look
only to the Bank for any payment which such holder may be entitled to collect,
and all liability of the Trustee or such paying agent with respect to such
moneys shall thereupon cease.

ARTICLE XIII.
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

Section 13.1.                         Indenture and Debentures Solely Corporate
Obligations.  No recourse for the payment of the principal of or premium, if
any, or interest on any Debenture, or for any claim based thereon or otherwise
in respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Bank in this Indenture or in any supplemental indenture, or in
any such Debenture, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, employee, officer
or director, as such, past, present or future, of the Bank or of any successor
Person of the Bank, either directly or through the Bank or any successor Person
of the Bank, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Debentures.

ARTICLE XIV.
MISCELLANEOUS PROVISIONS

Section 14.1.                         Successors.  All the covenants,
stipulations, promises and agreements of the Bank in this Indenture shall bind
its successors and assigns whether so expressed or not.

Section 14.2.                         Official Acts by Successor Entity.  Any
act or proceeding by any provision of this Indenture authorized or required to
be done or performed by any board, committee or officer of the Bank shall and
may be done and performed with like force and effect by the like board,
committee, officer or other authorized Person of any entity that shall at the
time be the lawful successor of the Bank.

Section 14.3.                         Surrender of Bank Powers.  The Bank by
instrument in writing executed by authority of at least 2/3 (two-thirds) of its
Board of Directors and delivered to the Trustee may surrender any of the powers
reserved to the Bank and thereupon such power so surrendered shall terminate
both as to the Bank, and as to any permitted successor.

37


--------------------------------------------------------------------------------


Section 14.4.                         Addresses for Notices, etc.  Any notice,
consent, direction, request, authorization, waiver or demand which by any
provision of this Indenture is required or permitted to be given, made,
furnished or served by the Trustee or by the Securityholders on or to the Bank
may be given or served in writing by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Bank, with the Trustee for the purpose) to the
Bank, 4275 Executive Square, Suite 650, La Jolla, California  92037, Attention: 
James Burgess.  Any notice, consent, direction, request, authorization, waiver
or demand by any Securityholder or the Bank to or upon the Trustee shall be
deemed to have been sufficiently given or made, for all purposes, if given or
made in writing at the office of the Trustee, addressed to the Trustee, Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-1600,
Attention:  Corporate Trust Administration.  Any notice, consent, direction,
request, authorization, waiver or demand on or to any Securityholder shall be
deemed to have been sufficiently given or made, for all purposes, if given or
made in writing at the address set forth in the Debenture Register.

Section 14.5.                         Governing Law.  This Indenture and each
Debenture shall be deemed to be a contract made under the law of the State of
New York, and for all purposes shall be governed by and construed in accordance
with the law of said State, without regard to conflict of laws principles
thereof.

Section 14.6.                         Evidence of Compliance with Conditions
Precedent.  Upon any application or demand by the Bank to the Trustee to take
any action under any of the provisions of this Indenture, the Bank shall furnish
to the Trustee an Officers’ Certificate stating that in the opinion of the
signers all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with and an Opinion of
Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not in the opinion of such
person, such condition or covenant has been complied with.

Section 14.7.                         Table of Contents, Headings, etc.  The
table of contents and the titles and headings of the articles and sections of
this Indenture have been inserted for convenience of reference only, are not to
be considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

Section 14.8.                         Execution in Counterparts.  This Indenture
may be executed in any number of counterparts, each of which shall be an
original, but such counterparts shall together constitute but one and the same
instrument.

Section 14.9.                         Separability.  In case any one or more of
the provisions contained in this Indenture or in the Debentures shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Indenture or of such Debentures, but this Indenture and such Debentures
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein or therein.

Section 14.10.                  Assignment.  The Bank will have the right at all
times to assign any of its rights or obligations under this Indenture to a
direct or indirect wholly owned Subsidiary of the Bank, provided

38


--------------------------------------------------------------------------------


that, in the event of any such assignment, the Bank will remain liable for all
such obligations.  Subject to the foregoing, this Indenture is binding upon and
inures to the benefit of the parties hereto and their respective successors and
assigns.  In addition, the obligations of the Bank may be assigned in accordance
with Section 11.3.  This Indenture may not otherwise be assigned by the parties
hereto.

ARTICLE XV.
SUBORDINATION OF DEBENTURES

Section 15.1.                         Agreement to Subordinate.  The Bank
covenants and agrees, and each holder of Debentures by such Securityholder’s
acceptance thereof likewise covenants and agrees, that all Debentures shall be
issued subject to the provisions of this Article XV; and each holder of a
Debenture, whether upon original issue or upon transfer or assignment thereof,
accepts and agrees to be bound by such provisions.

The payment by the Bank of the principal of, and premium, if any, and interest
on all Debentures shall, to the extent and in the manner hereinafter set forth,
be subordinated and junior in right of payment to the prior payment in full of
all Senior Indebtedness of the Bank, whether outstanding at the date of this
Indenture or thereafter incurred.

No provision of this Article XV shall prevent the occurrence of any default or
Event of Default hereunder.

Section 15.2.                         Default on Senior Indebtedness.  In the
event and during the continuation of any default by the Bank in the payment of
principal, premium, interest or any other payment due on any Senior Indebtedness
of the Bank following any grace period, or in the event that the maturity of any
Senior Indebtedness of the Bank has been accelerated because of a default and
such acceleration has not been rescinded or canceled and such Senior
Indebtedness has not been paid in full, then, in either case, no payment shall
be made by the Bank with respect to the principal (including redemption) of, or
premium, if any, or interest on the Debentures.

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.2, such payment shall, subject to Section 15.7, be held in trust
for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness or their respective representatives, or to the trustee or
trustees under any indenture pursuant to which any of such Senior Indebtedness
may have been issued, as their respective interests may appear, but only to the
extent that the holders of the Senior Indebtedness (or their representative or
representatives or a trustee) notify the Trustee in writing within 90 days of
such payment of the amounts then due and owing on the Senior Indebtedness and
only the amounts specified in such notice to the Trustee shall be paid to the
holders of Senior Indebtedness.

Section 15.3.                         Liquidation, Dissolution, Bankruptcy. 
Upon any payment by the Bank or distribution of assets of the Bank of any kind
or character, whether in cash, property or securities, to creditors upon any
insolvency, receivership, conservatorship, reorganization, readjustment of debt,
marshaling of assets and liabilities or similar proceedings or any liquidation
or winding up of or relating to the Bank, whether voluntary or involuntary, all
amounts due upon all Senior Indebtedness of the Bank shall first be paid in
full, or payment thereof provided for in money in accordance with its terms,
before any payment is made by the Bank, on account of the principal (and
premium, if any) or interest on the Debentures.  In the event of any such
proceedings, any payment by the Bank, or distribution of assets of the Bank of
any kind or character, whether in cash, property or securities, to which the
Securityholders or the Trustee would be entitled to receive from the Bank,
except for the provisions of this Article XV, shall be paid by the Bank, or by
any receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment or distribution, or by the Securityholders or by the Trustee
under this Indenture if

39


--------------------------------------------------------------------------------


received by them or it, directly to the holders of Senior Indebtedness (pro rata
to such holders on the basis of the respective amounts of Senior Indebtedness
held by such holders, as calculated by the Bank) or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such Senior Indebtedness may have been issued,
as their respective interests may appear, to the extent necessary to pay such
Senior Indebtedness in full, in money or money’s worth, after giving effect to
any concurrent payment or distribution to or for the holders of such Senior
Indebtedness, before any payment or distribution is made to the Securityholders
or to the Trustee.

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Bank of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Indebtedness is paid in full, or provision is made for such payment
in money in accordance with its terms, such payment or distribution shall be
held in trust for the benefit of and shall be paid over or delivered to the
holders of such Senior Indebtedness or their representative or representatives,
or to the trustee or trustees under any indenture pursuant to which any
instruments evidencing such Senior Indebtedness may have been issued, as their
respective interests may appear, as calculated by the Bank, for application to
the payment of all Senior Indebtedness, remaining unpaid to the extent necessary
to pay such Senior Indebtedness in full in money in accordance with its terms,
after giving effect to any concurrent payment or distribution to or for the
benefit of the holders of such Senior Indebtedness.

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Bank as reorganized or
readjusted, or securities of the Bank or any other corporation provided for by a
plan of reorganization or readjustment, the payment of which is subordinated at
least to the extent provided in this Article XV with respect to the Debentures
to the payment of all Senior Indebtedness, that may at the time be outstanding,
provided that (i) such Senior Indebtedness is assumed by the new corporation, if
any, resulting from any such reorganization or readjustment, and (ii) the rights
of the holders of such Senior Indebtedness are not, without the consent of such
holders, altered by such reorganization or readjustment.  The consolidation of
the Bank with, or the merger of the Bank into, another corporation or the
liquidation or dissolution of the Bank following the conveyance or transfer of
its property as an entirety, or substantially as an entirety, to another
corporation upon the terms and conditions provided for in Article XI of this
Indenture shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section if such other corporation shall,
as a part of such consolidation, merger, conveyance or transfer, comply with the
conditions stated in Article XI of this Indenture.  Nothing in Section 15.2 or
in this Section shall apply to claims of, or payments to, the Trustee under or
pursuant to Section 6.6 of this Indenture.

Section 15.4.                         Subrogation.  Subject to the payment in
full of all Senior Indebtedness, the Securityholders shall be subrogated to the
rights of the holders of such Senior Indebtedness to receive payments or
distributions of cash, property or securities of the Bank, applicable to such
Senior Indebtedness until the principal of (and premium, if any) and interest on
the Debentures shall be paid in full.  For the purposes of such subrogation, no
payments or distributions to the holders of such Senior Indebtedness of any
cash, property or securities to which the Securityholders or the Trustee would
be entitled except for the provisions of this Article XV, and no payment over
pursuant to the provisions of this Article XV to or for the benefit of the
holders of such Senior Indebtedness by Securityholders or the Trustee, shall, as
between the Bank, its creditors other than holders of Senior Indebtedness of the
Bank, and the holders of the Debentures be deemed to be a payment or
distribution by the Bank to or on account of such Senior Indebtedness.  It is
understood that the provisions of this Article XV are and are intended solely
for the purposes of defining the relative rights of the holders of the
Securities, on the one hand, and the holders of such Senior Indebtedness, on the
other hand.

40


--------------------------------------------------------------------------------


Nothing contained in this Article XV or elsewhere in this Indenture or in the
Debentures is intended to or shall impair, as between the Bank, its creditors
other than the holders of Senior Indebtedness, and the holders of the
Debentures, the obligation of the Bank, which is absolute and unconditional, to
pay to the holders of the Debentures the principal of (and premium, if any) and
interest on the Debentures as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Debentures and creditors of the Bank, other than
the holders of Senior Indebtedness, nor shall anything herein or therein prevent
the Trustee or the holder of any Debenture from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article XV of the holders of such Senior
Indebtedness in respect of cash, property or securities of the Bank, received
upon the exercise of any such remedy.

Upon any payment or distribution of assets of the Bank referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Indebtedness
and other indebtedness of the Bank, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.

Section 15.5.                         Trustee to Effectuate Subordination.  Each
Securityholder by such Securityholder’s acceptance thereof authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.

Section 15.6.                         Notice by the Bank.  The Bank shall give
prompt written notice to a Responsible Officer of the Trustee at the Principal
Office of the Trustee of any fact known to the Bank that would prohibit the
making of any payment of monies to or by the Trustee in respect of the
Debentures pursuant to the provisions of this Article XV.  Notwithstanding the
provisions of this Article XV or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment of monies to or by the Trustee in
respect of the Debentures pursuant to the provisions of this Article XV, unless
and until a Responsible Officer of the Trustee at the Principal Office of the
Trustee shall have received written notice thereof from the Bank or a holder or
holders of Senior Indebtedness or from any trustee therefor; and before the
receipt of any such written notice, the Trustee, subject to the provisions of
Article VI of this Indenture, shall be entitled in all respects to assume that
no such facts exist; provided, however, that if the Trustee shall not have
received the notice provided for in this Section at least 2 Business Days prior
to the date upon which by the terms hereof any money may become payable for any
purpose (including, without limitation, the payment of the principal of (or
premium, if any) or interest on any Debenture), then, anything herein contained
to the contrary notwithstanding, the Trustee shall have full power and authority
to receive such money and to apply the same to the purposes for which they were
received, and shall not be affected by any notice to the contrary that may be
received by it within 2 Business Days prior to such date.

The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a trustee
or representative on behalf of such holder), to establish that such notice has
been given by a holder of such Senior Indebtedness or a trustee or
representative on behalf of any such holder or holders.  In the event that the
Trustee determines in good faith that further evidence is required with respect
to the right of any Person as a holder of such Senior Indebtedness to
participate in

41


--------------------------------------------------------------------------------


any payment or distribution pursuant to this Article XV, the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of such Senior Indebtedness held by such Person, the extent to
which such Person is entitled to participate in such payment or distribution and
any other facts pertinent to the rights of such Person under this Article XV,
and, if such evidence is not furnished, the Trustee may defer any payment to
such Person pending judicial determination as to the right of such Person to
receive such payment.

Section 15.7.                         Rights of the Trustee; Holders of Senior
Indebtedness.  The Trustee in its individual capacity shall be entitled to all
the rights set forth in this Article XV in respect of any Senior Indebtedness at
any time held by it, to the same extent as any other holder of Senior
Indebtedness, and nothing in this Indenture shall deprive the Trustee of any of
its rights as such holder.

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Article VI of this Indenture, the Trustee shall not
be liable to any holder of such Senior Indebtedness if it shall pay over or
deliver to Securityholders, the Bank or any other Person money or assets to
which any holder of such Senior Indebtedness shall be entitled by virtue of this
Article XV or otherwise.

Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.6.

Section 15.8.                         Subordination May Not Be Impaired.  No
right of any present or future holder of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Bank, or by any act or
failure to act, in good faith, by any such holder, or by any noncompliance by
the Bank, with the terms, provisions and covenants of this Indenture, regardless
of any knowledge thereof that any such holder may have or otherwise be charged
with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness may, at any time and from time to time, without
the consent of or notice to the Trustee or the Securityholders, without
incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Debentures to the holders of such Senior
Indebtedness, do any one or more of the following:  (i) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, such
Senior Indebtedness, or otherwise amend or supplement in any manner such Senior
Indebtedness or any instrument evidencing the same or any agreement under which
such Senior Indebtedness is outstanding; (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing such
Senior Indebtedness; (iii) release any Person liable in any manner for the
collection of such Senior Indebtedness; and (iv) exercise or refrain from
exercising any rights against the Bank, and any other Person.

Signatures appear on the following page

42


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

1ST PACIFIC BANK OF CALIFORNIA

 

 

 

 

 

 

By

/s/ James Burgess

 

 

 

Name:

JAMES BURGESS

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

43


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

1ST PACIFIC BANK OF CALIFORNIA

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

 

 

By

/s/ Heather L. Williamson

 

 

 

Name:

Heather L. Williamson

 

 

Title:

Financial Services Officer

 

44


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF FLOATING RATE JUNIOR SUBORDINATED DEBENTURE

[FORM OF FACE OF SECURITY]

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION.

THIS OBLIGATION IS SUBORDINATED TO CLAIMS OF DEPOSITORS, IS UNSECURED, AND IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY THE BANK.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW (INCLUDING 12 U.S.C. 221 ET SEQ. AND 12 C.F.R. PART
208 PROMULGATED THEREUNDER (THE “MEMBER BANK SECURITIES LAWS”)) AND NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAW, INCLUDING THE MEMBER BANK SECURITIES LAWS.  THE
HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE BANK, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER, AS APPLICABLE,
THE SECURITIES ACT OR THE MEMBER BANK SECURITIES LAWS, (C) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S.
PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER
THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY FOR ITS OWN ACCOUNT, OR FOR
THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR THE MEMBER BANK SECURITIES
LAWS, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF, AS APPLICABLE, THE SECURITIES ACT OR THE MEMBER BANK SECURITIES
LAWS, SUBJECT TO THE BANK’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH
MAY BE OBTAINED FROM THE BANK.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”),  OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY

A-1


--------------------------------------------------------------------------------


INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR EXEMPTIVE
RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS
EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR
ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT PROHIBITED BY SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.  ANY
PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO
HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT
AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN
TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON
ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR
ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH
PURCHASE, OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $500,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $500,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

[CUSIP NO. [                ] **To be inserted at the request of the Holder]

Floating Rate Junior Subordinated Debenture

of

1st Pacific Bank of California

March 31, 2005

1st Pacific Bank of California, a member bank organized under the laws of
California (the “Bank” which term includes any successor Person under the
Indenture hereinafter referred to), for value received promises to pay to First
Tennessee Bank National Association or registered assigns, the principal sum of
five million dollars ($5,000,000.00) on June 15, 2020, and to pay interest on
said principal sum from March 31, 2005, or from the most recent Interest Payment
Date (as defined below) to which interest has been paid or duly provided for,
quarterly in arrears on March 15, June 15, September 15 and December 15 of each
year or if such day is not a Business Day, then the next succeeding Business Day
(each such date, an “Interest Payment Date”) (it being understood that interest
accrues for any such non-Business Day), commencing on the Interest Payment Date
in June 2005, at an annual rate equal to 4.90% beginning on (and including) the
date of original issuance and ending on (but excluding) the Interest Payment
Date in June 2005 and at an annual rate for each successive period beginning on
(and including) the Interest Payment Date in June 2005, and each succeeding
Interest Payment Date, and ending on (but

A-2


--------------------------------------------------------------------------------


excluding) the next succeeding Interest Payment Date (each a “Distribution
Period”), equal to 3-Month LIBOR, determined as described below, plus 1.78% (the
“Coupon Rate”), applied to the principal amount hereof, until the principal
hereof is paid or duly provided for or made available for payment, and on any
overdue principal and (without duplication and to the extent that payment of
such interest is enforceable under applicable law) on any overdue installment of
interest (including Additional Interest) at the Interest Rate in effect for each
applicable period, compounded quarterly, from the dates such amounts are due
until they are paid or made available for payment.  The amount of interest
payable for any period will be computed on the basis of the actual number of
days in the Distribution Period concerned divided by 360.  The interest
installment so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in the Indenture, be paid to the Person
in whose name this Debenture (or one or more Predecessor Securities) is
registered at the close of business on the regular record date for such interest
installment, which shall be fifteen Business Days prior to the day on which the
relevant Interest Payment Date occurs.  Any such interest installment not so
punctually paid or duly provided for shall forthwith cease to be payable to the
Holder on such regular record date and may be paid to the Person in whose name
this Debenture (or one or more Predecessor Securities) is registered at the
close of business on a special record date.

“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Trustee in the following
order of priority:  (i) the rate (expressed as a percentage per annum) for U.S.
dollar deposits having a three-month maturity that appears on Telerate Page 3750
as of 11:00 a.m. (London time) on the related Determination Date (“Telerate Page
3750” means the display designated as “Page 3750” on the Moneyline Telerate
Service or such other page as may replace Page 3750 on that service or such
other service or services as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits); (ii) if such rate cannot be
identified on the related Determination Date, the Trustee will request the
principal London offices of four leading banks in the London interbank market to
provide such banks’ offered quotations (expressed as percentages per annum) to
prime banks in the London interbank market for U.S. dollar deposits having a
three-month maturity as of 11:00 a.m. (London time) on such Determination Date. 
If at least two quotations are provided, 3-Month LIBOR will be the arithmetic
mean of such quotations; (iii) if fewer than two such quotations are provided as
requested in clause (ii) above, the Trustee will request four major New York
City banks to provide such banks’ offered quotations (expressed as percentages
per annum) to leading European banks for loans in U.S. dollars as of 11:00 a.m.
(London time) on such Determination Date.  If at least two such quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations; and (iv)
if fewer than two such quotations are provided as requested in clause (iii)
above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect to the
Distribution Period immediately preceding such current Distribution Period.  If
the rate for U.S. dollar deposits having a three-month maturity that initially
appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the related
Determination Date is superseded on the Telerate Page 3750 by a corrected rate
by 12:00 noon (London time) on such Determination Date, then the corrected rate
as so substituted on the applicable page will be the applicable 3-Month LIBOR
for such Determination Date.  As used herein, “Determination Date” means the
date that is two London Banking Days (i.e., a business day in which dealings in
deposits in U.S. dollars are transacted in the London interbank market)
preceding the commencement of the relevant Distribution Period.

The Interest Rate for any Distribution Period will at no time be higher than the
maximum rate then permitted by New York law as the same may be modified by
United States law.

All percentages resulting from any calculations on the Debentures will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all

A-3


--------------------------------------------------------------------------------


dollar amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).

The principal of and interest on this Debenture shall be payable at the office
or agency of the Trustee (or other paying agent appointed by the Bank)
maintained for that purpose in any coin or currency of the United States of
America that at the time of payment is legal tender for payment of public and
private debts; provided, however, that payment of interest may be made by check
mailed to the registered holder at such address as shall appear in the Debenture
Register if a request for a wire transfer by such holder has not been received
by the Bank or by wire transfer to an account appropriately designated by the
holder hereof.

The indebtedness of the Bank evidenced by this Debenture shall be subordinate
and junior in right of payment to all claims (including post default interest in
the case of liquidation of the Bank) against the Bank, incurred, assumed or
guaranteed by the Bank, having the same priority as the Bank’s obligations to
its depositors, its obligations under bankers’ acceptances and letters of
credit, and its obligations to any other creditors (including its obligations to
the Federal Reserve, FDIC, and any rights acquired by the FDIC as a result of
loans made by the FDIC to the Bank or the purchase or guarantee of any of its
assets by the FDIC pursuant to the provisions of 12 USC §1823(c), (d) or (e)),
whether now outstanding or hereafter incurred, or any higher priority, and the
principal, premium, if any, and interest in respect thereof, whether incurred on
or prior to the date of this Indenture or thereafter incurred.  Notwithstanding
the foregoing, the indebtedness of the Bank evidenced by this Debenture shall
not be subordinate and junior in right of payment to obligations with respect to
which in the instrument creating or evidencing the same, or pursuant to which
the same is outstanding, it is provided that such obligations are pari passu,
junior or otherwise not superior in right of payment to the Debentures.  The
obligations that are senior in right of payment to this Debenture shall continue
to be senior and be entitled to the subordination provisions irrespective of any
amendment, modification or waiver of any term of such senior obligations.

No payment shall at any time be made on account of the principal of this
Debenture, unless following such payment the aggregate of the Bank’s
shareholders’ equity and capital notes or debentures that comply with the
requirements of Section 670 of the California Financial Code thereafter
outstanding shall be the equal of such aggregate at the date of the original
issue of this Debenture, or as otherwise authorized by the California
Commissioner of Financial Institutions.

This Debenture shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed by or on behalf of
the Trustee.

The provisions of this Debenture are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.

Signatures appear on the following page

A-4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Bank has duly executed this certificate.

1ST PACIFIC BANK OF CALIFORNIA

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Debentures referred to in the within-mentioned Indenture.

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

 

By:

 

 

 

 

 Authorized Officer

 

A-5


--------------------------------------------------------------------------------


[FORM OF REVERSE OF DEBENTURE]

This Debenture is one of the floating rate junior subordinated debentures of the
Bank, all issued or to be issued under and pursuant to the Indenture dated as of
March 31, 2005 (the “Indenture”), duly executed and delivered between the Bank
and the Trustee, to which Indenture reference is hereby made for a description
of the rights, limitations of rights, obligations, duties and immunities
thereunder of the Trustee, the Bank and the holders of the Debentures.  The
Debentures are limited in aggregate principal amount as specified in the
Indenture.

The Bank shall have the right to redeem the Debentures, in whole or in part, but
in all cases in a principal amount with integral multiples of $1,000.00, on any
Interest Payment Date on or after the Interest Payment Date in June 2010, at the
Redemption Price.

Prior to 10:00 a.m. New York City time on the Redemption Date, the Bank will
deposit with the Trustee or with one or more paying agents an amount of money
sufficient to redeem on the Redemption Date all the Debentures so called for
redemption at the appropriate Redemption Price.

If all, or less than all, the Debentures are to be redeemed, the Bank will give
the Trustee notice not less than 45 nor more than 60 days, respectively, prior
to the Redemption Date as to the aggregate principal amount of Debentures to be
redeemed and the Trustee shall select, in such manner as in its sole discretion
it shall deem appropriate and fair, the Debentures or portions thereof (in
integral multiples of $1,000.00) to be redeemed.

Notwithstanding the foregoing, any redemption of Debentures by the Bank shall be
subject to the receipt of any and all required regulatory approvals.

In case an Event of Default shall have occurred and be continuing, upon demand
of the Trustee, the principal of all of the Debentures shall become due and
payable in the manner, with the effect and subject to the conditions provided in
the Indenture, including the receipt of any and all required regulatory
approvals.

The Indenture contains provisions permitting the Bank and the Trustee, with the
consent of the holders of not less than a majority in aggregate principal amount
of the Debentures at the time outstanding, to execute supplemental indentures
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the holders of the
Debentures; provided, however, that no such supplemental indenture shall without
the consent of the holders of each Debenture then outstanding and affected
thereby (i) change the fixed maturity of any Debenture, or reduce the principal
amount thereof or any premium thereon, or reduce the rate or extend the time of
payment of interest thereon, or reduce any amount payable on redemption thereof
or make the principal thereof or any interest or premium thereon payable in any
coin or currency other than that provided in the Debentures, or impair or affect
the right of any Securityholder to institute suit for payment thereof or impair
the right of repayment, if any, at the option of the holder, or (ii) reduce the
aforesaid percentage of Debentures the holders of which are required to consent
to any such supplemental indenture.

The Indenture also contains provisions permitting the holders of a majority in
aggregate principal amount of the Debentures at the time outstanding on behalf
of the holders of all of the Debentures to waive (or modify any previously
granted waiver of) any past Default, and its consequences, except a default (a)
in the payment of principal of, premium, if any, or interest on any of the
Debentures or (b) in respect of covenants or provisions hereof which cannot be
modified or amended without the consent of the holder of each Debenture
affected.  Upon any such waiver, the default covered thereby shall be deemed to
be cured for all purposes of the Indenture and the Bank, the Trustee and the
holders of the

A-6


--------------------------------------------------------------------------------


Debentures shall be restored to their former positions and rights hereunder,
respectively; but no such waiver shall extend to any subsequent or other default
or Default or impair any right consequent thereon.  Whenever any default or
Default hereunder shall have been waived as permitted by the Indenture, said
default or Default shall for all purposes of the Debentures and the Indenture be
deemed to have been cured and to be not continuing.

In the event of any insolvency, receivership, conservatorship, reorganization,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings or any liquidation or winding up of or relating to the Bank, whether
voluntary or involuntary, all such obligations shall be entitled to be paid in
full before any payment shall be made on account of the principal of, or
premium, if any, or interest (including Additional Interest), on this
Debenture.  In the event of any such proceedings, after payment in full of all
sums owing on such prior obligations, the holder of this Debenture, together
with any obligations of the Bank ranking on a parity with the Debentures, shall
be entitled to be paid from the remaining assets of the Bank the unpaid
principal thereof and any unpaid premium, if any, and interest (including
Additional Interest) before any payment or other distribution, whether in cash,
property, or otherwise, shall be made on account of any capital stock or any
obligations of the Bank ranking junior to the Debentures.  Nothing herein shall
impair the obligation of the Bank, which is absolute and unconditional, to pay
the principal of and any premium and interest (including Additional Interest) on
this Debenture according to its terms.

The Debentures are issuable only in registered, certificated form without
coupons and in minimum denominations of $500,000.00 and any multiple of
$1,000.00 in excess thereof.  As provided in the Indenture and subject to the
transfer restrictions and limitations as may be contained herein and therein
from time to time, this Debenture is transferable by the holder hereof on the
Debenture Register of the Bank.  Upon due presentment for registration of
transfer of any Debenture at the Principal Office of the Trustee or at any
office or agency of the Bank maintained for such purpose as provided in Section
3.2 of the Indenture, the Bank shall execute, the Bank or the Trustee shall
register and the Trustee or the Authenticating Agent shall authenticate and make
available for delivery in the name of the transferee or transferees a new
Debenture for a like aggregate principal amount.  All Debentures presented for
registration of transfer or for exchange or payment shall (if so required by the
Bank or the Trustee or the Authenticating Agent) be duly endorsed by, or be
accompanied by a written instrument or instruments of transfer in form
satisfactory to the Bank and the Trustee or the Authenticating Agent duly
executed by the holder or his attorney duly authorized in writing.  No service
charge shall be made for any exchange or registration of transfer of Debentures,
but the Bank or the Trustee may require payment of a sum sufficient to cover any
tax, fee or other governmental charge that may be imposed in connection
therewith.

Prior to due presentment for registration of transfer of any Debenture, the
Bank, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Debenture registrar may deem the Person in whose name such
Debenture shall be registered upon the Debenture Register to be, and may treat
him as, the absolute owner of such Debenture (whether or not such Debenture
shall be overdue) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on such Debenture and for all other
purposes; and neither the Bank nor the Trustee nor any Authenticating Agent nor
any paying agent nor any transfer agent nor any Debenture registrar shall be
affected by any notice to the contrary.  All such payments so made to any holder
for the time being or upon his order shall be valid, and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for moneys
payable upon any such Debenture.

No recourse for the payment of the principal of or premium, if any, or interest
on any Debenture, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Bank in the Indenture or in any supplemental indenture, or in

A-7


--------------------------------------------------------------------------------


any such Debenture, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, employee, officer
or director, as such, past, present or future, of the Bank or of any successor
Person of the Bank, either directly or through the Bank or any successor Person
of the Bank, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of the Indenture and the
issue of the Debentures.

Capitalized terms used and not defined in this Debenture shall have the meanings
assigned in the Indenture dated as of the date of original issuance of this
Debenture between the Trustee and the Bank.

THE INDENTURE AND THE DEBENTURES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF.

A-8


--------------------------------------------------------------------------------